Exhibit 10.25

 

 

OPERATING AGREEMENT

 

of

 

SOUTHWEST MISSOURI GAMING, LLC

 

a Missouri Limited Liability Company

 

 

June 16, 2004

 

--------------------------------------------------------------------------------


 

OPERATING AGREEMENT

 

OF

 

SOUTHWEST MISSOURI GAMING, LLC

 

THIS OPERATING AGREEMENT (“Agreement”) of Southwest Missouri Gaming, LLC, a
Missouri limited liability company (the “Company”) is entered into and shall be
effective as of June       , 2004 (the “Effective Date”), by and between SW
Missouri, LLC, a Minnesota limited liability company (“Southwest”), and Robert
E. Low (“Low”).

 

RECITALS

 

A.                                   Southwest and Low have caused the Company
to be formed under the laws of the State of Missouri.

 

B.                                     Southwest and Low wish to set forth their
agreement concerning the conduct of the business and affairs of the Company and
the relative rights and obligations of Southwest and Low in relation thereto,
all as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements as set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties, intending to be legally bound, hereby agree as follows:

 


ARTICLE I
DEFINITIONS


 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 


1.                                       ACT – THE MISSOURI LIMITED LIABILITY
COMPANY ACT, SECTION 347.010 ET SEQ., AS AMENDED FROM TIME TO TIME.


 


2.                                       ADDITIONAL MEMBER - A MEMBER OTHER THAN
SOUTHWEST OR LOW OR A SUBSTITUTE MEMBER WHO HAS ACQUIRED A MEMBERSHIP INTEREST
FROM THE COMPANY.


 


3.                                       AFFILIATE – AS APPLIED TO ANY SPECIFIED
PERSON OR ORGANIZATION MEANS ANY OTHER PERSON OR ORGANIZATION (AND ALL NATURAL
PERSONS RELATED BY BLOOD, ADOPTION OR MARRIAGE TO SUCH OTHER PERSON) DIRECTLY OR
INDIRECTLY CONTROLLING, CONTROLLED BY, OR UNDER DIRECT OR INDIRECT COMMON
CONTROL WITH, SUCH SPECIFIED PERSON.  THE TERM “CONTROL” (INCLUDING, WITH
CORRELATIVE MEANINGS, THE TERMS “CONTROLLING,” “CONTROLLED BY” AND “UNDER COMMON
CONTROL WITH”), AS APPLIED TO ANY PERSON, MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF 20% OR MORE OF THE VOTING POWER (OR IN THE CASE OF A PERSON WHICH
IS NOT A CORPORATION, 20% OR MORE OF THE OWNERSHIP INTERESTS, BENEFICIAL OR
OTHERWISE) OF SUCH PERSON OR ORGANIZATION OR THE POWER OTHERWISE TO DIRECT OR
CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF THAT PERSON OR
ORGANIZATION, WHETHER THROUGH VOTING, BY CONTRACT OR OTHERWISE.

 

1

--------------------------------------------------------------------------------


 


FOR PURPOSES OF THIS PARAGRAPH, “VOTING POWER” OF ANY PERSON OR ORGANIZATION
MEANS THE TOTAL NUMBER OF VOTES WHICH MAY BE CAST BY THE HOLDERS OF THE TOTAL
NUMBER OF OUTSTANDING EQUITY INTERESTS OF ANY CLASS OR CLASSES OF SUCH PERSON OR
ORGANIZATION IN ANY ELECTION OF DIRECTORS OR MANAGERS OF SUCH PERSON OR
ORGANIZATION OR INDIVIDUALS SERVING ON A COMMITTEE OR BOARD SERVING A FUNCTION
COMPARABLE TO THAT SERVED BY A BOARD OF DIRECTORS OF A CORPORATION.  ALL
DIRECTORS AND EXECUTIVE OFFICERS OF A CORPORATION AND ALL DIRECTORS AND MEMBERS
OF A BOARD OR BOARD OF DIRECTORS OR SIMILAR COMMITTEE OF A PERSON OR
ORGANIZATION ORGANIZED AS A LIMITED LIABILITY COMPANY SHALL BE DEEMED TO BE
AFFILIATES OF SUCH PERSON.


 


4.                                       AGREEMENT - THIS OPERATING AGREEMENT
ESTABLISHED PURSUANT TO SECTION 347.081 OF THE ACT.


 


5.                                       APPROVED FINANCIAL GOALS – THE
COMPANY’S FINANCIAL GOALS FOR OPERATING EXPENSES FROM THE AGREED UPON
COMMENCEMENT DATE OF SUCH FINANCIAL GOALS THROUGH THE OCCURRENCE OF THE BALLOT
INITIATIVE DATE WITH AN AGGREGATE TOTAL AMOUNT NOT TO EXCEED $10,000,000, AS
APPROVED IN WRITING BY BOTH LOW AND SOUTHWEST IN CONNECTION WITH THIS
AGREEMENT.  ANY INCREASE TO THE AGGREGATE TOTAL OF THE OPERATING EXPENSES UNDER
THE APPROVED FINANCIAL GOALS THAT EXCEEDS $10,000,000 MUST BE APPROVED (PRIOR TO
EXCEEDING THE $10,000,000 TOTAL) BY THE BOARD.


 


6.                                       ARTICLES - THE ARTICLES OF ORGANIZATION
OF THE COMPANY FILED WITH THE MISSOURI SECRETARY OF STATE ON OR BEFORE THE
EFFECTIVE DATE, AS PROPERLY ADOPTED AND SUBSEQUENTLY AMENDED FROM TIME TO TIME
BY THE MEMBERS AND FILED WITH THE MISSOURI SECRETARY OF STATE.


 


7.                                       ASSIGNEE - A TRANSFEREE OF A MEMBERSHIP
INTEREST WHO HAS NOT BEEN ADMITTED AS A SUBSTITUTE MEMBER.


 


8.                                       BALLOT INITIATIVE DATE – THE DATE WHEN
VOTER APPROVAL OF A BALLOT INITIATIVE IS OBTAINED TO ALLOW RIVERBOAT GAMING
ACTIVITIES ON THE WHITE RIVER AT THE CITY OF ROCKAWAY BEACH, MISSOURI.


 


9.                                       BANKRUPT MEMBER - THE TERMS
“BANKRUPTCY” AND “BANKRUPT,” AND VARIATIONS THEREOF, SHALL MEAN ANY OF THE
FOLLOWING: (I) THE INITIATION BY A MEMBER OF A PROCEEDING, OR INITIATION OF ANY
PROCEEDING AGAINST A MEMBER WHICH HAS NOT BEEN VACATED, DISCHARGED OR BONDED OFF
WITHIN SIXTY (60) DAYS OF INITIATION, UNDER ANY FEDERAL, STATE OR LOCAL
BANKRUPTCY OR INSOLVENCY LAW, (II) AN ASSIGNMENT BY A MEMBER FOR THE BENEFIT OF
CREDITORS, (III) THE ADMISSION BY A MEMBER IN WRITING OF HIS INABILITY TO PAY
HIS DEBTS AS THEY BECOME DUE, OR (IV) THE CONSENT OF A MEMBER TO THE APPOINTMENT
OF A RECEIVER OR TRUSTEE FOR ALL OR A SUBSTANTIAL PART OF HIS PROPERTY, OR COURT
APPOINTMENT OF SUCH RECEIVER OR TRUSTEE WHICH IS NOT SUSPENDED OR TERMINATED
WITHIN SIXTY (60) DAYS AFTER APPOINTMENT.


 


10.                                 BOARD – HAS THE MEANING ASSIGNED IN THIS
ARTICLE I, SECTION 40.


 


11.                                 BUSINESS – HAS THE MEANING ASSIGNED IN
ARTICLE III, SECTION 2.

 

2

--------------------------------------------------------------------------------


 


12.                                 BUSINESS DAY - ANY DAY OTHER THAN SATURDAY,
SUNDAY, OR ANY LEGAL HOLIDAY OBSERVED IN THE STATE OF MISSOURI.


 


13.                                 CAPITAL ACCOUNT - THE ACCOUNT MAINTAINED FOR
A MEMBER OR ASSIGNEE DETERMINED IN ACCORDANCE WITH ARTICLE VIII, SECTION 4.


 


14.                                 CAPITAL CONTRIBUTION - ANY ACTUAL FUNDED
CONTRIBUTION OF CASH OR PROPERTY MADE BY OR ON BEHALF OF A MEMBER.


 


15.                                 CAPITAL CONTRIBUTION COMMITMENT – MEANS (I)
PRIOR TO THE OCCURRENCE OF THE BALLOT INITIATIVE DATE, AND AFTER THE ENTIRE
CATCH-UP CONTRIBUTION HAS BEEN MADE BY LOW, 70% OF THE COMPANY’S OPERATING
EXPENSES WITH RESPECT TO LOW AND 30% OF THE COMPANY’S OPERATING EXPENSES WITH
RESPECT TO SOUTHWEST, PROVIDED THAT THE AGGREGATE OPERATING EXPENSES OF THE
COMPANY DO NOT EXCEED $10,000,000 UNLESS SUCH OPERATING EXPENSES HAVE BEEN
APPROVED IN ADVANCE BY THE BOARD; AND (II) DURING THE PRE-DEVELOPMENT STAGE, 70%
OF THE COMPANY’S OPERATING EXPENSES WITH RESPECT TO LOW AND 30% OF THE COMPANY’S
OPERATING EXPENSES WITH RESPECT TO SOUTHWEST PROVIDED THAT SUCH OPERATING
EXPENSES OF THE COMPANY HAVE BEEN APPROVED IN ADVANCE BY THE BOARD, AND AFTER
THE OCCURRENCE OF THE CONSTRUCTION DATE, 70% OF THE COMPANY’S OPERATING EXPENSES
WITH RESPECT TO LOW AND 30% OF THE COMPANY’S OPERATING EXPENSES WITH RESPECT TO
SOUTHWEST, PROVIDED THAT THE AGGREGATE OPERATING EXPENSES OF THE COMPANY
(INCLUDING THOSE INCURRED PRIOR TO THE CONSTRUCTION DATE) CANNOT EXCEED
$110,000,000 UNLESS BOTH LOW AND SOUTHWEST HAVE GIVEN THEIR PRIOR WRITTEN
CONSENT TO SUCH INCREASE.


 


16.                                 CATCH-UP CONTRIBUTION – MEANS A CAPITAL
CONTRIBUTION TO BE MADE IN CASH BY LOW WITHOUT ANY FURTHER APPROVAL OR ACTION BY
THE BOARD OR MEMBERS, SUCH THAT LOW’S CUMULATIVE CAPITAL CONTRIBUTIONS TO THE
COMPANY IMMEDIATELY AFTER SUCH CATCH-UP CONTRIBUTION WILL TOTAL $4,213,030 IN
THE AGGREGATE.


 


17.                                 CODE - THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED FROM TIME TO TIME.


 


18.                                 COMPANY – SOUTHWEST MISSOURI GAMING, LLC, A
LIMITED LIABILITY COMPANY FORMED UNDER THE LAWS OF THE STATE OF MISSOURI.


 


19.                                 COMPANY LIABILITY - ANY ENFORCEABLE DEBT OR
OBLIGATION FOR WHICH THE COMPANY IS LIABLE OR WHICH IS SECURED BY ANY COMPANY
PROPERTY.


 


20.                                 COMPANY PROPERTY - ANY PROPERTY OWNED BY THE
COMPANY.


 


21.                                 COMPETITIVE CASINOS - AMERISTAR KANSAS CITY,
AMERISTAR ST. CHARLES, ISLE OF CAPRI KANSAS CITY, ISLE OF CAPRI BOONVILLE,
ARGOSY AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


22.                                 CONSTRUCTION DATE – THE DATE OF THE
DEFINITIVE AGREEMENT BETWEEN THE COMPANY AND A CONSTRUCTION COMPANY PERTAINING
TO THE CONSTRUCTION OF A RIVERBOAT GAMING FACILITY LOCATED IN ROCKAWAY BEACH,
MISSOURI IN CONNECTION WITH THE BUSINESS.

 

3

--------------------------------------------------------------------------------


 


23.                                 COST OF FUNDS RATE – THE RATE OF INTEREST
EQUAL TO SOUTHWEST’S AVERAGE COST OF FUNDS FOR A GIVEN PERIOD.


 


24.                                 DISPOSITION (DISPOSE) – WITH RESPECT TO ANY
MEMBERSHIP INTEREST, MEANS ANY SALE, ASSIGNMENT, TRANSFER, EXCHANGE, MORTGAGE,
PLEDGE, GRANT, HYPOTHECATION, OR OTHER TRANSFER, ABSOLUTE OR AS SECURITY OR
ENCUMBRANCE (INCLUDING DISPOSITION BY OPERATION OF LAW).


 


25.                                 DISSOCIATION (DISSOCIATED) - ANY ACTION
WHICH CAUSES A PERSON TO CEASE TO BE A MEMBER AS DESCRIBED IN ARTICLE XI HEREOF.


 


26.                                 DISSOLUTION EVENT - AN EVENT, THE OCCURRENCE
OF WHICH WILL RESULT IN THE DISSOLUTION OF THE COMPANY UNDER ARTICLE XV, UNLESS
THE MEMBERS ELECT TO AVOID DISSOLUTION WHERE THE MEMBERS HAVE THE POWER TO SO
ELECT.


 


27.                                 DISTRIBUTION - A TRANSFER OF CASH OR OTHER
PROPERTY TO A MEMBER ON ACCOUNT OF A MEMBERSHIP INTEREST AS DESCRIBED IN
ARTICLE IX AND ARTICLE XV.


 


28.                                 EBITDA MARGIN – FOR THE DESIGNATED PERIOD,
(1) THE SUM OF AN ORGANIZATION’S (I) PRETAX EARNINGS FROM CONTINUING OPERATIONS,
(II) INTEREST EXPENSE AND (III) DEPRECIATION, DEPLETION, AND AMORTIZATION OF
TANGIBLE AND INTANGIBLE ASSETS (INCLUDING REAL PROPERTY LEASES AND ALL
CONTRACTUAL OBLIGATIONS TO THE CITY OF ROCKAWAY BEACH, MISSOURI AS THEY RELATE
TO THE COMPANY, AND ALL MANAGEMENT FEES, IF APPLICABLE), BEFORE (A) SPECIAL
EXTRAORDINARY GAINS, (B) MINORITY INTERESTS, AND (C) MISCELLANEOUS GAINS AND
LOSSES, (2) DIVIDED BY SUCH ORGANIZATION’S NET WIN FROM CASINO OPERATIONS, IN
EACH CASE COMPUTED AND CALCULATED IN ACCORDANCE WITH GAAP.


 


29.                                 EFFECTIVE DATE – HAS THE MEANING ASSIGNED IN
THE PREAMBLE HERETO.


 


30.                                 FORMATION DATE – MARCH 29, 2004.


 


31.                                 GAAP – GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED.


 


32.                                 GAMING AUTHORITY – ANY GOVERNMENTAL GAMING
AUTHORITY HAVING JURISDICTION OVER THE MEMBERS OR THEIR SUBSIDIARIES, OR THE
COMPANY, INCLUDING, BUT NOT LIMITED TO, THE STATE GAMING AUTHORITIES FOR
MISSOURI, MISSISSIPPI, COLORADO, WEST VIRGINIA, PENNSYLVANIA, OHIO, NEVADA AND
MINNESOTA AND THE NATIONAL INDIAN GAMING COMMISSION.


 


33.                                 INITIAL CAPITAL CONTRIBUTIONS – THE CAPITAL
CONTRIBUTIONS MADE BY SOUTHWEST IN CASH OR PROPERTY ON OR BEFORE THE EFFECTIVE
DATE TOTALING $1,805,584.69 IN THE AGGREGATE, AS DESCRIBED IN ARTICLE VIII,
SECTION 1.


 


34.                                 LOW-FUNDED CAPITAL CONTRIBUTION – HAS THE
MEANING ASSIGNED IN ARTICLE VIII, SECTION 8.2.


 


35.                                 LOW MANAGERS – HAS THE MEANING ASSIGNED IN
ARTICLE VII, SECTION 4.2.

 

4

--------------------------------------------------------------------------------


 


36.                                 LOW TASKS – THE TASKS THAT LOW HAS AGREED TO
PERFORM AND COMPLETE IN CONNECTION WITH THE BUSINESS, WHICH SHALL INCLUDE
ARRANGING AND OBTAINING DEBT FINANCING FOR THE BUSINESS FROM THIRD PARTY
LENDERS, THE PLANNING AND CONSTRUCTION OF ALL FACILITIES CONNECTED WITH THE
BUSINESS AND PERFORMANCE UNDER THE MANAGEMENT AGREEMENT.


 


37.                                 MANAGEMENT AGREEMENT – THE MANAGEMENT
AGREEMENT DATED OF EVEN DATE HEREWITH BETWEEN THE COMPANY AND LOW IN THE FORM
ATTACHED HERETO AS EXHIBIT B AND APPROVED BY BOTH LOW AND SOUTHWEST WHEREBY LOW
WILL PROVIDE OPERATION AND SUPERVISION SERVICES TO THE COMPANY’S BUSINESS IN
EXCHANGE FOR THE PAYMENT OF AN ANNUAL MANAGEMENT FEE, AS ASSUMABLE PURSUANT TO
ARTICLE VII, SECTION 10.


 


38.                                 MANAGEMENT AGREEMENT CRITERIA – THE
OCCURRENCE OF EITHER OF THE FOLLOWING EVENTS (I) DETERMINED COMMENCING AS OF THE
FOURTH JANUARY 1 FOLLOWING THE OPERATION DATE (AFTER THREE (3) FULL CALENDAR
YEARS) AND TESTED EACH JANUARY 1 THEREAFTER, THE FAILURE OF THE COMPANY TO
MAINTAIN AN EBITDA MARGIN DURING THE PREVIOUS CALENDAR YEAR EQUAL TO AT LEAST
90% OF THE AVERAGE EBITDA MARGIN OF ALL OF THE COMPETITOR CASINOS DURING THE
SAME PERIOD, OR (II) DETERMINED AS OF THE SECOND JANUARY 1 FOLLOWING THE
OPERATION DATE (AFTER ONE (1) FULL CALENDAR YEAR) AND TESTED EACH JANUARY 1
THEREAFTER, THE FAILURE OF THE COMPANY TO ACHIEVE NET INCOME (EXCLUDING ACTUAL
AND MOCK INTEREST ON THE COMPANY’S ACQUISITION DEBT) DURING THE PREVIOUS
CALENDAR YEAR TOTALING MORE THAN THE COMPANY’S DEBT SERVICES COSTS (OR MOCK DEBT
SERVICE COSTS) FOR 70% OF THE COMPANY’S BUSINESS START-UP COSTS (BASED ON A
TWENTY (20) YEAR AMORTIZATION PERIOD AT THE COST OF FUNDS RATE); PROVIDED,
HOWEVER, IN THE CASE WHERE EITHER SOUTHWEST OR LOW EXERCISES ITS OPTION TO
ASSUME ALL RIGHTS, DUTIES AND RESPONSIBILITIES UNDER THE MANAGEMENT AGREEMENT,
THE MANAGEMENT AGREEMENT CRITERIA SHALL BE DETERMINED COMMENCING AS OF THE
SECOND JANUARY 1 FOLLOWING THE DATE WHEN SOUTHWEST OR LOW, AS THE CASE MAY BE,
OFFICIALLY COMMENCES ITS MANAGEMENT DUTIES UNDER THE MANAGEMENT AGREEMENT
PURSUANT TO SUCH ASSUMPTION (AFTER ONE (1) FULL CALENDAR YEAR).


 


39.                                 MANAGEMENT FEE – EQUALS (I) 5% OF THE
COMPANY’S ANNUAL NET INCOME UP TO $20,000,000, (II) 10% OF THE COMPANY’S ANNUAL
NET INCOME IN EXCESS OF $20,000,000 BUT LESS THAN $35,000,000, (III) 15% OF THE
COMPANY’S ANNUAL NET INCOME IN EXCESS OF $35,000,000 BUT LESS THAN $50,000,000
AND (IV) 17.5% OF THE COMPANY’S ANNUAL NET INCOME IN EXCESS OF $50,000,000.


 


40.                                 MANAGERS – HAS THE MEANING ASSIGNED IN
ARTICLE VII, SECTION 4 (THE MANAGERS ARE SINGLY REFERRED TO AS A “MANAGER” AND
ARE SOMETIMES COLLECTIVELY REFERRED TO HEREIN AS THE “BOARD”).


 


41.                                 MEMBER – SOUTHWEST, LOW, ANY SUBSTITUTED
MEMBER OR ANY ADDITIONAL MEMBER, BUT DOES NOT INCLUDE ASSIGNEES.


 


42.                                 MEMBER DESIGNEES – HAS THE MEANING ASSIGNED
IN ARTICLE VII, SECTION 5.

 

5

--------------------------------------------------------------------------------


 


43.                                 MEMBERSHIP INTEREST – THE INDIVIDUAL EQUITY
INTEREST OF THE RESPECTIVE MEMBERS IN AND TO THE COMPANY, WHICH INTEREST IS TO
BE MAINTAINED AS A SINGLE INTEREST AND WHICH IS NOT TO BE DIVIDED INTO ANY
SUBINTEREST, SUCH AS AN INTEREST IN SEPARATE FINANCIAL OR MANAGEMENT RIGHTS OR
OTHERWISE.


 


44.                                 NET INCOME — THE COMPANY’S NET INCOME FROM
THE BUSINESS PRIOR TO THE PAYMENT OF ANY MANAGEMENT FEE BUT AFTER TAKING INTO
ACCOUNT DEDUCTIONS FOR DEPRECIATION, INTEREST, EXPENSES (BUT NOT START-UP
EXPENSES INCURRED BY THE COMPANY) AND SALARIES, ALL AS DETERMINED IN ACCORDANCE
WITH GAAP.


 


45.                                 NET LOSSES - THE LOSSES AND DEDUCTIONS OF
THE COMPANY DETERMINED IN ACCORDANCE WITH GAAP AND AS REPORTED SEPARATELY OR IN
THE AGGREGATE, AS APPROPRIATE, ON THE TAX RETURN OF THE COMPANY FILED FOR
FEDERAL INCOME TAX PURPOSES.


 


46.                                 NET PROFITS - THE INCOME AND GAINS OF THE
COMPANY DETERMINED IN ACCORDANCE WITH GAAP AS REPORTED SEPARATELY OR IN THE
AGGREGATE, AS APPROPRIATE, ON THE TAX RETURN OF THE COMPANY FILED FOR FEDERAL
INCOME TAX PURPOSES.


 


47.                                 NOTICE – ANY NOTICE MADE PURSUANT TO THIS
AGREEMENT SHALL BE IN WRITING.  NOTICE TO THE COMPANY SHALL BE CONSIDERED GIVEN
WHEN MAILED BY CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
ADDRESSED TO EACH OF THE MEMBERS IN CARE OF THE COMPANY AT THE ADDRESS OF THE
PRINCIPAL OFFICE IDENTIFIED IN ARTICLE II, SECTION 6.  NOTICE TO A MEMBER SHALL
BE CONSIDERED GIVEN WHEN MAILED BY CERTIFIED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, ADDRESSED TO SUCH MEMBER AT THE ADDRESS REFLECTED IN THE
AGREEMENT UNLESS THE MEMBER HAS GIVEN THE COMPANY A NOTICE OF A DIFFERENT
ADDRESS.  NOTICE TO ANY MANAGER SHALL BE AS PROVIDED IN ARTICLE VII,
SECTION 4.3.  ANY NOTICE HEREUNDER SHALL BE CONSIDERED GIVEN THREE (3) DAYS
AFTER BEING MAILED BY CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED.


 


48.                                 OPERATION DATE – THE FIRST DATE THAT THE
COMPANY’S RIVERBOAT CASINO BUSINESS IS OPEN FOR OPERATION TO THE GENERAL PUBLIC.


 


49.                                 ORGANIZATION - A PERSON OTHER THAN A NATURAL
PERSON.  AN ORGANIZATION INCLUDES, WITHOUT LIMITATION, CORPORATIONS (BOTH
NON-PROFIT AND OTHER CORPORATIONS), PARTNERSHIPS (BOTH LIMITED AND GENERAL),
JOINT VENTURES, LIMITED LIABILITY COMPANIES, AND UNINCORPORATED ASSOCIATIONS,
BUT THE TERM DOES NOT INCLUDE JOINT TENANCIES AND TENANCIES BY THE ENTIRETY.


 


50.                                 PERCENTAGE INTEREST - A MEMBER’S SHARE OF
THE NET PROFITS AND NET LOSSES OF THE COMPANY (EXCEPT AS OTHERWISE PROVIDED IN
ARTICLE IX) AND, SUBJECT TO THE PAYMENT OF DISPROPORTIONATE DISTRIBUTIONS TO
SOUTHWEST UNTIL LOW HAS MADE THE ENTIRE CATCH-UP CONTRIBUTION AS PROVIDED IN
ARTICLE IX, A MEMBER’S RIGHT TO RECEIVE DISTRIBUTIONS OF THE COMPANY’S ASSETS.


 


51.                                 PERSON - AN INDIVIDUAL, TRUST, ESTATE, OR
ANY INCORPORATED OR UNINCORPORATED ORGANIZATION PERMITTED TO BE A MEMBER OF A
LIMITED LIABILITY COMPANY UNDER THE LAWS OF THE STATE OF MISSOURI.

 

6

--------------------------------------------------------------------------------


 


52.                                 PRE-DEVELOPMENT STAGE – THE PERIOD OF TIME
OCCURRING BETWEEN THE BALLOT INITIATIVE DATE AND THE CONSTRUCTION DATE WHEN THE
COMPANY WILL INCUR FEES AND EXPENSES RELATED TO ARCHITECTURAL SERVICES,
ENGINEERING SERVICES, ENVIRONMENTAL STUDIES, SERVICES RELATED TO CONSTRUCTION
PROFESSIONALS, PUBLIC RELATION SERVICES, CONSULTANT SERVICES, LEGAL SERVICES,
ACCOUNTING SERVICES, LAND ACQUISITION COSTS, TRAVEL AND ENTERTAINMENT.


 


53.                                 PRIME RATE - PRIME RATE SHALL MEAN THE
“PRIME RATE” AS PUBLISHED IN THE “MONEY RATES” SECTION OF THE WALL STREET
JOURNAL; HOWEVER, IF SUCH RATE IS, AT ANY TIME DURING THE TERM OF THIS
AGREEMENT, NO LONGER SO PUBLISHED, THE TERM “PRIME RATE” SHALL MEAN THE AVERAGE
OF THE PRIME INTEREST RATES WHICH ARE ANNOUNCED, FROM TIME TO TIME, BY THE THREE
(3) LARGEST BANKS (BY ASSETS) HEADQUARTERED IN THE UNITED STATES WHICH PUBLISH A
PRIME, BASE OR REFERENCE RATE, IN ANY CASE NOT TO EXCEED THE MAXIMUM RATE
PERMITTED BY LAW.


 


54.                                 PROPERTY - ANY PROPERTY REAL OR PERSONAL,
TANGIBLE OR INTANGIBLE, INCLUDING MONEY AND ANY LEGAL OR EQUITABLE INTEREST IN
SUCH PROPERTY, EXCLUDING SERVICES AND PROMISES TO PERFORM SERVICES IN THE
FUTURE.


 


55.                                 REGULATIONS - EXCEPT WHERE THE CONTEXT
INDICATES OTHERWISE, THE PERMANENT, TEMPORARY, PROPOSED, OR PROPOSED AND
TEMPORARY REGULATIONS OF THE U.S. TREASURY DEPARTMENT, PROMULGATED UNDER THE
CODE, AS SUCH REGULATIONS MAY BE LAWFULLY CHANGED FROM TIME TO TIME.


 


56.                                 ROCKAWAY AGREEMENTS - THE RIVERBOAT AT
ROCKAWAY BEACH AMENDED AND RESTATED TERM SHEET FOR DEVELOPMENT AGREEMENT DATED
MARCH 29, 2004 BETWEEN THE COMPANY AND THE CITY OF ROCKAWAY BEACH, MISSOURI, AS
AMENDED, AND THE FUNDING AGREEMENT DATED OCTOBER 22, 2002 BETWEEN SOUTHWEST
CASINO AND HOTEL CORP. AND THE CITY OF ROCKAWAY BEACH, MISSOURI, AS AMENDED BY
AN AMENDMENT TO FUNDING AGREEMENT DATED DECEMBER 31, 2002 AND AS ASSIGNED BY
SOUTHWEST CASINO AND HOTEL CORP. TO THE COMPANY PURSUANT TO AN ASSIGNMENT,
ASSUMPTION AND CONSENT AGREEMENT DATED MARCH 29, 2004 AMONG SOUTHWEST CASINO AND
HOTEL CORP., THE COMPANY AND THE CITY OF ROCKAWAY BEACH, MISSOURI.


 


57.                                 SOUTHWEST MANAGERS – HAS THE MEANING
ASSIGNED IN ARTICLE VII, SECTION 4.2.


 


58.                                 SOUTHWEST TASKS – THE TASKS THAT SOUTHWEST
HAS AGREED TO PERFORM AND COMPLETE IN CONNECTION WITH THE BUSINESS, WHICH SHALL
INCLUDE PLANNING, MANAGING AND IMPLEMENTING THE BALLOT INITIATIVE WITH REGARD TO
VOTER APPROVAL OF GAMING ACTIVITIES IN TANEY COUNTY, MISSOURI, MANAGING ALL SITE
ACQUISITION MATTERS AND ANY CORRESPONDING LAND DEVELOPMENT AND MAINTAINING THE
COMPANY’S ON-GOING RELATIONSHIP WITH THE CITY OF ROCKAWAY BEACH, MISSOURI.


 


59.                                 SUBSTITUTE MEMBER - AN ASSIGNEE WHO HAS BEEN
ADMITTED TO ALL OF THE RIGHTS OF MEMBERSHIP PURSUANT TO THE AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


60.                                 SUITABLE PERSON – A PERSON LICENSABLE BY
EACH GAMING AUTHORITY HAVING JURISDICTION OVER THE COMPANY’S BUSINESS OR ANY
MEMBER’S OR THEIR AFFILIATE’S BUSINESS OPERATIONS AT THE TIME OF ANY SUCH
DETERMINATION.


 


61.                                 TAXABLE YEAR - THE TAXABLE YEAR OF THE
COMPANY AS DETERMINED PURSUANT TO SECTION 706 OF THE CODE, WHICH SHALL BE THE
CALENDAR YEAR ENDED DECEMBER 31 UNLESS PROPERLY CHANGED BY THE MEMBERS OR THE
BOARD.


 


62.                                 TAXING JURISDICTION - ANY STATE, LOCAL, OR
FOREIGN GOVERNMENT THAT COLLECTS TAX, INTEREST OR PENALTIES, HOWEVER DESIGNATED,
ON ANY MEMBER’S SHARE OF THE NET PROFITS OF THE COMPANY.


 


63.                                 UNSUITABLE PERSON – A PERSON NOT LICENSABLE
BY EACH GAMING AUTHORITY HAVING JURISDICTION OVER THE COMPANY’S BUSINESS OR ANY
MEMBER’S OR THEIR AFFILIATE’S BUSINESS OPERATIONS AT THE TIME OF ANY SUCH
DETERMINATION.


 


ARTICLE II
FORMATION


 


1.                                       ORGANIZATION.  SOUTHWEST AND LOW HAVE
ORGANIZED THE COMPANY AS A MISSOURI LIMITED LIABILITY COMPANY PURSUANT TO THE
PROVISIONS OF THE ACT AND FILED THE COMPANY’S ORIGINAL ARTICLES OF ORGANIZATION
ON THE FORMATION DATE.  THE COMPANY CONSTITUTES A PARTNERSHIP FOR FEDERAL AND
APPLICABLE STATE INCOME TAX PURPOSES.


 


2.                                       AGREEMENT.  FOR AND IN CONSIDERATION OF
THE MUTUAL COVENANTS HEREIN CONTAINED AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE
MEMBERS EXECUTING THIS AGREEMENT HEREBY AGREE TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AS IT MAY FROM TIME TO TIME BE AMENDED ACCORDING TO THE TERMS
HEREOF.  IT IS THE EXPRESS INTENTION OF THE MEMBERS THAT THIS AGREEMENT SHALL BE
THE SOLE SOURCE OF AGREEMENT OF THE PARTIES.


 


3.                                       NAME.  THE NAME OF THE COMPANY IS
SOUTHWEST MISSOURI GAMING, LLC, A MISSOURI LIMITED LIABILITY COMPANY, AND ALL
BUSINESS OF THE COMPANY SHALL BE CONDUCTED UNDER THAT NAME OR UNDER ANY OTHER
NAME, BUT IN ANY CASE, ONLY TO THE EXTENT PERMITTED BY APPLICABLE LAW.


 


4.                                       TERM.  THE DURATION OF THE COMPANY
SHALL BE PERPETUAL, UNLESS THE COMPANY SHALL BE SOONER DISSOLVED AND ITS AFFAIRS
ARE WOUND UP IN ACCORDANCE WITH THE ACT OR THIS AGREEMENT.


 


5.                                       REGISTERED AGENT AND OFFICE.  THE
REGISTERED AGENT FOR THE SERVICE OF PROCESS SHALL BE STEVE CRAWFORD AND THE
REGISTERED OFFICE SHALL BE THAT LOCATION REFLECTED IN THE ARTICLES AS FILED WITH
THE MISSOURI SECRETARY OF STATE’S OFFICE.  THE MEMBERS MAY, FROM TIME TO TIME,
CHANGE THE REGISTERED AGENT OR OFFICE THROUGH APPROPRIATE FILINGS WITH THE
MISSOURI SECRETARY OF STATE’S OFFICE.  IN THE EVENT THE REGISTERED AGENT CEASES
TO ACT AS SUCH FOR ANY REASON OR THE REGISTERED OFFICE SHALL CHANGE, THE MEMBERS
OR THE BOARD SHALL PROMPTLY DESIGNATE A REPLACEMENT REGISTERED AGENT OR

 

8

--------------------------------------------------------------------------------


 


FILE A NOTICE OF CHANGE OF ADDRESS, AS THE CASE MAY BE.  IF THE MEMBERS OR THE
BOARD SHALL FAIL TO DESIGNATE A REPLACEMENT REGISTERED AGENT OR CHANGE OF
ADDRESS OF THE REGISTERED OFFICE, ANY MEMBER MAY DESIGNATE A REPLACEMENT
REGISTERED AGENT OR FILE A NOTICE OF CHANGE OF ADDRESS.


 


6.                                       PRINCIPAL OFFICE.  THE PRINCIPAL OFFICE
OF THE COMPANY SHALL BE LOCATED AT:


 

2740 N. Mayfair

Springfield, Missouri 65803

 

The Board shall have the authority to change the principal office of the
Company.

 


ARTICLE III
NATURE OF BUSINESS


 


1.                                       GENERAL POWERS.  THE COMPANY MAY ENGAGE
IN ANY LAWFUL BUSINESS PERMITTED BY THE ACT OR THE LAWS OF ANY JURISDICTION IN
WHICH THE COMPANY MAY DO BUSINESS.  THE COMPANY SHALL HAVE THE AUTHORITY TO DO
ALL THINGS NECESSARY OR CONVENIENT TO ACCOMPLISH ITS PURPOSE AND OPERATE ITS
BUSINESS AS DESCRIBED IN THE AGREEMENT AND THIS ARTICLE III.  NOTWITHSTANDING
THE FOREGOING, THE COMPANY EXISTS ONLY FOR THE PURPOSE SPECIFIED IN SECTION 2 OF
THIS ARTICLE III, AND MAY NOT CONDUCT ANY OTHER BUSINESS WITHOUT THE UNANIMOUS
CONSENT OF THE MEMBERS.


 


2.                                       THE BUSINESS OF THE COMPANY.  THE
COMPANY’S BUSINESS (THE “BUSINESS”) MAY INCLUDE, BUT SHALL NOT BE LIMITED TO,
THE LICENSING, DEVELOPMENT, CONSTRUCTION AND OPERATION OF A RIVERBOAT GAMING
FACILITY AND RETAIL DEVELOPMENT LOCATED IN THE CITY OF ROCKAWAY BEACH, MISSOURI,
TOGETHER WITH ALL OF THE NORMAL ANCILLARY FUNCTIONS AND FACILITIES ASSOCIATED
THEREWITH SUCH AS GAMING OPERATIONS AND RESTAURANTS, TOGETHER WITH THE OPERATION
OF OTHER ANCILLARY BUSINESSES SUCH AS NIGHTCLUBS, A HOTEL AND SUCH OTHER
ACTIVITIES AS MAY BE PERMITTED BY LAW FROM TIME TO TIME.


 


ARTICLE IV
ACCOUNTING AND RECORDS


 


1.                                       RECORDS TO BE MAINTAINED.  THE COMPANY
SHALL MAINTAIN THE FOLLOWING RECORDS AT ITS PRINCIPAL OFFICE:


 


1.1                                 A CURRENT LISTS OF THE NAMES AND LAST KNOWN
BUSINESS, RESIDENCE OR MAILING ADDRESS OF ALL MEMBERS AND MANAGERS (SET FORTH IN
ALPHABETICAL ORDER);


 


1.2                                 A COPY OF THE ARTICLES AND ALL AMENDMENTS
THERETO, TOGETHER WITH EXECUTED COPIES OF ANY POWERS OF ATTORNEY PURSUANT TO
WHICH ANY ARTICLES HAVE BEEN EXECUTED;


 


1.3                                 COPIES OF THE COMPANY’S FEDERAL, STATE AND
LOCAL INCOME TAX RETURNS AND REPORTS FOR THE THREE (3) MOST RECENT YEARS, OR IF
SUCH RETURNS AND REPORTS WERE NOT PREPARED FOR ANY REASON, COPIES OF THE
INFORMATION AND RECORDS PROVIDED TO, OR WHICH SHOULD HAVE BEEN PROVIDED TO, THE
MEMBERS TO

 

9

--------------------------------------------------------------------------------


 


ENABLE THEM TO PREPARE THEIR FEDERAL, STATE AND LOCAL TAX RETURNS FOR SUCH
PERIOD;


 


1.4                                 COPIES OF THIS AGREEMENT, INCLUDING ALL
AMENDMENTS THERETO; AND


 


1.5                                 ANY FINANCIAL STATEMENTS OF THE COMPANY FOR
THE SEVEN (7) MOST RECENT YEARS.


 


2.                                       REPORTS TO MEMBERS.


 


2.1                                 AS SOON AS PRACTICABLE AFTER THE END OF EACH
FISCAL YEAR, AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF EACH SUCH
FISCAL YEAR, THE BOARD SHALL PROVIDE TO THE MEMBERS AN INCOME STATEMENT OF THE
COMPANY FOR SUCH FISCAL YEAR, CONSOLIDATED BALANCE SHEETS OF THE COMPANY AS OF
THE END OF SUCH FISCAL YEAR, AND CONSOLIDATED STATEMENTS OF OPERATIONS AND
CONSOLIDATED STATEMENTS OF CASH FLOWS AND MEMBERS’ EQUITY OF THE COMPANY FOR
SUCH YEAR, IN EACH CASE PREPARED IN ACCORDANCE WITH GAAP AND IN THE FORM
REQUIRED BY THE MISSOURI GAMING COMMISSION, ALL IN REASONABLE DETAIL AND AUDITED
AND CERTIFIED BY A NATIONAL ACCOUNTING FIRM SELECTED BY THE BOARD AND REASONABLY
ACCEPTABLE TO THE MEMBERS; PROVIDED, HOWEVER, THAT IF A MEMBER REQUIRES SUCH
INFORMATION BE PROVIDED EARLIER THAN NINETY (90) DAYS AFTER THE END OF ANY
FISCAL YEAR IN ORDER FOR SUCH MEMBER TO SATISFY FEDERAL, STATE OR LOCAL
SECURITIES, GAMING OR OTHER REQUIREMENTS (INCLUDING, WITHOUT LIMITATION,
SARBANES-OXLEY FILING REQUIREMENTS), THE BOARD SHALL PROVIDE THE MEMBER WITH
SUCH INFORMATION WITHIN THE TIMEFRAME NECESSARY FOR THE MEMBER TO SATISFY SUCH
REQUIREMENTS.


 


2.2                                 WITHIN SIXTY (60) DAYS OF THE END OF EACH
MONTH, THE BOARD SHALL PROVIDE THE MEMBERS WITH AN UNAUDITED INCOME STATEMENT
AND STATEMENT OF CASH FLOWS AND BALANCE SHEET OF THE COMPANY FOR AND AS OF THE
END OF SUCH MONTH, ALL IN REASONABLE DETAIL AS DETERMINED BY THE MEMBERS.


 


2.3                                 THE BOARD SHALL PROVIDE ALL MEMBERS WITH
SUCH INFORMATION RETURNS REQUIRED BY THE CODE AND THE LAWS OF THE APPLICABLE
STATE OR STATES IN WHICH THE COMPANY OPERATES.


 


3.                                       ACCOUNTS.  THE BOARD SHALL MAINTAIN A
RECORD OF EACH MEMBER’S CAPITAL ACCOUNT IN ACCORDANCE WITH ARTICLE VIII.


 


4.                                       ACCOUNTANT.  THE MEMBERS OR THE BOARD
SHALL DETERMINE THE FIRM OR FIRMS OF ACCOUNTANTS TO ASSIST THE COMPANY WITH
FINANCIAL STATEMENTS AND TAX MATTERS.


 


ARTICLE V
NAMES AND ADDRESSES OF THE MEMBERS


 

The name and addresses of the Members are as reflected on Exhibit A attached
hereto and by this reference made a part hereof as if set forth fully herein.

 

10

--------------------------------------------------------------------------------


 


ARTICLE VI
RIGHTS AND DUTIES OF THE MEMBERS


 


1.                                       MANAGEMENT RIGHTS.  ALL MEMBERS (OTHER
THAN ASSIGNEES) WHO HAVE NOT DISSOCIATED SHALL BE ENTITLED TO VOTE ON ANY MATTER
SUBMITTED TO A VOTE OF THE MEMBERS.  WHENEVER ANY MATTER IS REQUIRED OR ALLOWED
TO BE APPROVED BY THE MEMBERS UNDER THE ACT OR THIS AGREEMENT (WHICH SHALL TAKE
PRECEDENCE OVER THE ACT TO THE FULLEST EXTENT PERMITTED BY LAW), SUCH MATTER
SHALL BE CONSIDERED APPROVED OR CONSENTED TO UPON THE RECEIPT OF THE REQUISITE
APPROVAL OR CONSENT, EITHER IN WRITING OR AT A MEETING OF THE MEMBERS. 
ASSIGNEES AND, IN THE CASE OF APPROVALS TO WITHDRAWAL WHERE CONSENT OF THE
REMAINING MEMBERS IS REQUIRED, MEMBERS WHO HAVE DISSOCIATED, SHALL NOT BE
CONSIDERED MEMBERS ENTITLED TO VOTE FOR THE PURPOSE OF DETERMINING AN APPROVAL
ACTION.


 


2.                                       LIABILITY OF THE MEMBERS.  NO MEMBER
SHALL BE LIABLE AS SUCH, FOR ANY COMPANY LIABILITY.  THE FAILURE OF THE COMPANY
TO OBSERVE ANY FORMALITIES OR REQUIREMENTS RELATING TO THE EXERCISE OF ITS
POWERS OR MANAGEMENT OF ITS BUSINESS OR AFFAIRS UNDER THIS AGREEMENT OR THE ACT
SHALL NOT BE GROUNDS FOR IMPOSING PERSONAL LIABILITY ON THE MEMBERS OR THE
MANAGERS FOR LIABILITIES OF THE COMPANY.


 


3.                                       INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY THE MEMBERS AND THE MANAGERS AND EACH OF THEIR AGENTS FOR ALL COSTS,
LOSSES, CLAIM, JUDGMENTS, LIABILITIES, AND DAMAGES PAID OR ACCRUED BY SUCH
MEMBER, MANAGER OR AGENT IN CONNECTION WITH THE BUSINESS OF THE COMPANY, EXCEPT
IN CONNECTION WITH ACTS OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, TO THE
FULLEST EXTENT PROVIDED OR ALLOWED BY THE LAWS OF THE STATE OF MISSOURI.


 


4.                                       REPRESENTATIONS AND WARRANTIES.  EACH
MEMBER, AND IN THE CASE OF AN ORGANIZATION, THE PERSON EXECUTING THIS AGREEMENT,
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AND EACH OTHER MEMBER THAT: (I) IF
THAT MEMBER IS AN ORGANIZATION, IT IS DULY ORGANIZED, VALIDLY EXISTING, AND IN
GOOD STANDING UNDER THE LAW OF ITS STATE OF ORGANIZATION AND THAT IT HAS FULL
ORGANIZATIONAL POWER TO EXECUTE AND AGREE TO THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER; (II) THE MEMBER IS ACQUIRING ITS INTEREST IN THE COMPANY
FOR THE MEMBER’S OWN ACCOUNT AS AN INVESTMENT AND WITHOUT AN INTENT TO
DISTRIBUTE THE INTEREST; AND (III) THE MEMBER ACKNOWLEDGES THAT THE MEMBERSHIP
INTERESTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE RESOLD OR TRANSFERRED BY THE MEMBER WITHOUT
APPROPRIATE REGISTRATION OR THE AVAILABILITY OF AN EXEMPTION FROM SUCH
REQUIREMENTS.


 


5.                                       CONFLICTS OF INTEREST.


 


5.1                                 INDEPENDENT VENTURES; NONSOLICITATION.  EACH
OF THE MEMBERS COVENANTS AND AGREES THAT WHILE IT MAY CURRENTLY ENGAGE OR HOLD
INTERESTS IN OTHER BUSINESS VENTURES OF VARIED KINDS AND DESCRIPTIONS FOR ITS
OWN ACCOUNT, INCLUDING OTHER INVESTMENTS WHICH INCLUDE, BUT ARE NOT LIMITED TO,
GAMING AND REAL ESTATE VENTURES, THAT IT SHALL NOT COMPETE DIRECTLY, OR
INDIRECTLY

 

11

--------------------------------------------------------------------------------


 


THROUGH ANY AFFILIATE, WITH THE COMPANY’S BUSINESS (AS THE SAME MAY EVOLVE FROM
TIME TO TIME) IN THE STATE OF MISSOURI FOR SO LONG AS SUCH PERSON IS A MEMBER
AND FOR A TWO (2) YEAR PERIOD THEREAFTER.  FURTHER, EACH MEMBER AGREES TO
PRESENT ANY OPPORTUNITIES WITHIN THE SCOPE OF THE BUSINESS IN MISSOURI TO THE
BOARD PROMPTLY AFTER SUCH MEMBER OR ITS AFFILIATES BECOMES AWARE OF SUCH
OPPORTUNITY, HOWEVER, NEITHER THE COMPANY NOR ANY OF THE MEMBERS SHALL HAVE ANY
RIGHTS BY VIRTUE OF THIS AGREEMENT IN ANY: (I) EXISTING BUSINESS VENTURES; OR
(II) FUTURE BUSINESS VENTURES OCCURRING OUTSIDE OF MISSOURI, OR TO THE INCOME OR
PROFITS DERIVED THEREFROM.  NO MEMBER OR ITS AFFILIATES SHALL SOLICIT ANY
EMPLOYEE OF THE COMPANY TO BECOME EMPLOYED BY SUCH MEMBER OR ITS AFFILIATES FOR
SO LONG AS SUCH MEMBER IS A MEMBER OF THE COMPANY AND FOR A PERIOD OF ONE (1)
YEAR THEREAFTER.


 


5.2                                 LENDING MONEY.  A MEMBER MAY LEND MONEY TO
AND TRANSACT OTHER BUSINESS WITH THE COMPANY UPON SUCH TERMS AND CONDITIONS AS
CONSENTED TO BY A UNANIMOUS VOTE OF ALL OF THE MANAGERS ON THE BOARD; PROVIDED,
HOWEVER, THAT A MEMBER LOAN MAY BE APPROVED BY A MAJORITY VOTE OF THE BOARD IF
THE MATERIAL TERMS OF SUCH MEMBER LOAN ARE MORE FAVORABLE TO THE COMPANY THEN
THE MARKET LOAN TERMS AVAILABLE FROM INDEPENDENT THIRD PARTY FINANCIAL
INSTITUTIONS FOR LOANS OF SIMILAR SIZE AND TYPE.  THE RIGHTS AND OBLIGATIONS OF
A MEMBER WHO LENDS MONEY TO OR TRANSACTS BUSINESS WITH THE COMPANY ARE THE SAME
AS THOSE OF A PERSON OR ORGANIZATION WHO IS NOT A MEMBER, SUBJECT TO OTHER
APPLICABLE LAW.  NO TRANSACTION WITH THE COMPANY SHALL BE VOIDABLE SOLELY
BECAUSE A MEMBER HAS A DIRECT OR INDIRECT INTEREST IN THE TRANSACTION IF ALL OF
THE MANAGERS ON THE BOARD, KNOWING THE MATERIAL FACTS OF THE TRANSACTION AND THE
MEMBER’S INTEREST, UNANIMOUSLY AUTHORIZE, APPROVE, OR RATIFY THE TRANSACTION.


 


5.3                                 AFFILIATED MEMBER CONTRACTS.  A MEMBER MAY
CONTRACT WITH THE COMPANY TO PROVIDE CERTAIN SERVICES TO THE COMPANY EITHER
DIRECTLY OR THROUGH AN AFFILIATE OR SUBSIDIARY OF SUCH ENTITY (A “CONTRACTING
MEMBER”) ON SUCH TERMS AND CONDITIONS AS ARE CONSENTED TO BY A UNANIMOUS VOTE OF
ALL OF THE MANAGERS ON THE BOARD, PROVIDED THAT SUCH TERMS PROVIDE FOR MOST
FAVORABLE RATES AND REQUIRE A QUALITY STANDARD OF PERFORMANCE.  THE RIGHTS OF
SUCH CONTRACTING MEMBER SHALL BE THE SAME AS AN UNAFFILIATED PERSON AND NO SUCH
CONTRACT SHALL BE VOIDABLE SOLELY BECAUSE OF SUCH AFFILIATION IF ALL OF THE
MANAGERS ON THE BOARD, KNOWING THE MATERIAL FACTS OF THE TRANSACTION AND THE
CONTRACTING MEMBER’S INTEREST, UNANIMOUSLY AUTHORIZE, APPROVE, OR RATIFY THE
TRANSACTION.


 


ARTICLE VII
THE MEMBERS; THE BOARD


 


1.                                       THE MEMBERS.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR BY LAW THAT CANNOT BE MODIFIED BY THIS
AGREEMENT, OR AS OTHERWISE DELEGATED TO THE BOARD, THE MANAGEMENT OF THE COMPANY
AND ITS BUSINESS, AND OTHER OPERATING MATTERS, SHALL

 

12

--------------------------------------------------------------------------------


 


BE THE RESPONSIBILITY OF BOTH SOUTHWEST AND LOW, ACTING IN THEIR CAPACITY AS
MEMBERS OF THE COMPANY, WHO SHALL EXERCISE SUCH MANAGEMENT POWER THROUGH THE
BOARD, AS DESCRIBED IN THIS ARTICLE VII.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, ALL DECISIONS SHALL BE MADE BY THE BOARD IN ACCORDANCE WITH THIS
ARTICLE VII, SECTION 4.5 BELOW, INCLUDING, BUT NOT LIMITED TO, THOSE MATTERS SET
FORTH IN THIS ARTICLE VII, SECTION 2 BELOW.  THE MANAGERS SHALL DEVOTE SUCH TIME
AND ENERGY TO THE BUSINESS AND PURPOSES OF THE COMPANY TO THE EXTENT NECESSARY
FOR THE PRUDENT AND EFFICIENT CARRYING ON THEREOF.  THE ACTS OF THE BOARD SHALL
BIND THE COMPANY.  ANY AND ALL DOCUMENTS, AGREEMENTS, INSTRUMENTS OR
CERTIFICATES EXECUTED BY THE MEMBERS OR ANY PERSON AUTHORIZED BY THE BOARD SHALL
BE EFFECTIVE AND BINDING UPON THE COMPANY WITHOUT THE NEED FOR THE CONSENT OR
APPROVAL OF ANY OTHER MEMBER OR MANAGER.  NOTWITHSTANDING THE FOREGOING,
SOUTHWEST SHALL BE RESPONSIBLE FOR THE PERFORMANCE AND COMPLETION OF THE
SOUTHWEST TASKS AND LOW SHALL BE RESPONSIBLE FOR THE PERFORMANCE AND COMPLETION
OF THE LOW TASKS, IN EACH CASE WITH THE ASSISTANCE OF THE BOARD AS PROVIDED
BELOW.


 


2.                                       THE BOARD.  SUBJECT TO THOSE
RESTRICTIONS SET FORTH IN SECTION 3 OF THIS ARTICLE VII, THE BOARD, ACTING
THROUGH ANY OF ITS DULY AUTHORIZED AND EMPOWERED COMPANY OFFICERS, IS HEREBY
AUTHORIZED FOR, AND IN THE NAME OF, AT THE EXPENSE OF, AND ON BEHALF OF THE
COMPANY:


 


2.1                                 TO ENTER INTO ANY KIND OF ACTIVITY AND TO
PERFORM AND CARRY OUT CONTRACTS OF ANY KIND NECESSARY TO, OR IN CONNECTION WITH,
OR INCIDENTAL TO THE ACCOMPLISHMENT OF THE PURPOSES OF THE COMPANY, SO LONG AS
SAID ACTIVITIES AND CONTRACTS MAY BE LAWFULLY CARRIED ON OR PERFORMED BY A
LIMITED LIABILITY COMPANY UNDER APPLICABLE LAWS AND REGULATIONS;


 


2.2                                 TO CONVEY, ASSIGN, MORTGAGE, OR OTHERWISE
TRANSFER ALL OR ANY PORTION OF THE REAL OR PERSONAL PROPERTY OF THE COMPANY;


 


2.3                                 TO DEVELOP, MAINTAIN, LEASE AND EXECUTE SUCH
DOCUMENTS ANCILLARY TO THOSE ACTIVITIES INVOLVING THE DEVELOPMENT OF ANY REAL
PROPERTY OF THE COMPANY;


 


2.4                                 TO PREPARE, EXECUTE AND DELIVER ANY AND ALL
AGREEMENTS, CONTRACTS, DOCUMENTS, REGULATORY FILINGS WITH GOVERNMENTAL
AUTHORITIES, CERTIFICATIONS AND INSTRUMENTS NECESSARY OR CONVENIENT IN
CONNECTION WITH THE ACQUISITION, DEVELOPMENT, CONSTRUCTION, LEASING, MANAGING,
MAINTENANCE AND OPERATION OF THE COMPANY’S BUSINESS OR PROPERTY;


 


2.5                                 TO INITIATE, DEFEND, ADJUST, SETTLE,
COMPROMISE, OR PAY ANY DISPUTED CLAIM, OBLIGATION, DEBT, DEMAND, SUIT,
LITIGATION OR JUDGMENT BY OR AGAINST THE COMPANY (INCLUDING, WITHOUT LIMITATION,
ANY CLAIM TO INSURANCE PROCEEDS);


 


2.6                                 TO PROVIDE ALL NECESSARY ASSISTANCE TO
SOUTHWEST REGARDING THE COMPLETION OF THE SOUTHWEST TASKS AND TO PROVIDE ALL
NECESSARY ASSISTANCE TO LOW REGARDING THE COMPLETION OF THE LOW TASKS; AND

 

13

--------------------------------------------------------------------------------


 


2.7                                 TO CAUSE THE COMPANY TO ASSUME FROM
SOUTHWEST, AND TO PERFORM UNDER, THE DEVELOPMENT CONSULTING AND OWNER’S
REPRESENTATIVE SERVICES AGREEMENT BETWEEN SOUTHWEST CASINO AND HOTEL CORP. AND
LASALLE DEVELOPMENT GROUP LTD.


 


3.                                       RESTRICTIONS ON AUTHORITY. WITH RESPECT
TO THE COMPANY AND ITS BUSINESS AND PROPERTY, THE MEMBERS AND THE MANAGERS SHALL
HAVE NO AUTHORITY ON BEHALF OF THE COMPANY TO PERFORM ANY ACT IN VIOLATION OF
THE (I) ACT, (II) ANY OTHER APPLICABLE LAW (GAMING OR OTHERWISE), (III) ANY
REGULATIONS THEREUNDER, OR (IV) THIS AGREEMENT.


 


4.                                       GENERAL PROVISIONS; SELECTION.


 


4.1                                 EXCEPT AS TO ANY DECISION THAT IS EXPRESSLY
DESIGNATED TO BE MADE ONLY BY THE MEMBERS, THE BUSINESS OF THE COMPANY SHALL BE
MANAGED BY AND UNDER THE AUTHORITY OF A BOARD.  THE BOARD SHALL HAVE THE
EXCLUSIVE AUTHORITY AND FULL DISCRETION TO MANAGE THE BUSINESS OF THE COMPANY,
SUBJECT TO THE TERMS OF THIS AGREEMENT WHERE DECISIONS ARE ONLY TO BE MADE BY
THE MEMBERS.  THE MEMBERS AGREE THAT THE ACTS OF THE BOARD ARE THE ACTS AND
DECISIONS OF THE MEMBERS AND ARE BINDING ON ALL OF THE MEMBERS.  THE BOARD SHALL
HAVE ALL RIGHT, POWER AND AUTHORITY, ON BEHALF OF AND IN THE NAME OF THE
COMPANY, TO ENTER INTO, EXECUTE, ACKNOWLEDGE AND DELIVER ANY AND ALL CONTRACTS,
AGREEMENTS OR OTHER INSTRUMENTS, AND TO TAKE ANY AND ALL OTHER ACTIONS WHICH THE
BOARD DEEMS NECESSARY, PROPER, OR DESIRABLE TO CARRY OUT ITS RESPONSIBILITIES
UNDER THIS AGREEMENT.


 


4.2                                 THE BOARD SHALL BE COMPOSED OF FIVE (5)
MANAGERS, TWO (2) OF WHICH SHALL BE APPOINTED BY SOUTHWEST OR ANY SUBSTITUTE
MEMBER OF SOUTHWEST (THE “SOUTHWEST MANAGERS”), AND THREE (3) OF WHICH SHALL BE
APPOINTED BY LOW OR ANY SUBSTITUTE MEMBER OF LOW (THE “LOW MANAGERS”).  EACH
MANAGER SHALL SERVE UNTIL THE EARLIER OF (I) THE DATE OF THE MANAGER’S DEATH,
DISABILITY, RESIGNATION, OR REMOVAL, (II) THE DATE ON WHICH A SUCCESSOR MANAGER
IS APPOINTED BY THE ACTION OF THE MEMBER WHO APPOINTED SUCH MANAGER, OR (III)
THE DATE ON WHICH THE MEMBER WHO APPOINTED SUCH MANAGER IS NO LONGER A MEMBER. 
MANAGERS NEED NOT BE MEMBERS OR RESIDENTS OF THE STATE OF MISSOURI.  ANY MANAGER
MAY RESIGN AT ANY TIME UPON WRITTEN NOTICE TO THE BOARD.  A RESIGNATION SHALL BE
EFFECTIVE WHEN GIVEN UNLESS THE NOTICE SPECIFIES A DIFFERENT DATE.  THE MEMBER
APPOINTING A MANAGER MAY, AT ANY TIME BY DELIVERY OF NOTICE TO ALL OF THE
MEMBERS AND MANAGERS, REMOVE SUCH MANAGER FOR ANY REASON OR FOR NO REASON.  NO
MEMBER SHALL HAVE THE RIGHT TO APPOINT, VOTE FOR OR OTHERWISE INTERFERE WITH ANY
OTHER MEMBER’S RIGHT TO APPOINT A MANAGER HEREUNDER.


 


4.3                                 REGULAR MEETINGS OF THE BOARD SHALL BE
CALLED BY THE CHAIRMAN OF THE BOARD AND HELD NOT LESS FREQUENTLY THAN
QUARTERLY.  SPECIAL MEETINGS OF THE BOARD MAY BE CALLED FOR ANY PURPOSE OR
PURPOSES BY ANY TWO (2) MANAGERS.  IF THE PLACE FOR ANY MEETING OF THE BOARD IS
NOT OTHERWISE

 

14

--------------------------------------------------------------------------------


 


AGREED UPON, THE PLACE OF MEETING SHALL BE THE PRINCIPAL OFFICE OF THE COMPANY. 
WRITTEN NOTICE STATING THE PLACE, DAY AND HOUR OF THE MEETING AND THE PURPOSE OR
PURPOSES FOR WHICH THE MEETING IS CALLED SHALL BE DELIVERED TO EACH OF THE
MANAGERS NOT LESS THAN FIVE (5) BUSINESS DAYS NOR MORE THAN THIRTY (30) DAYS
BEFORE THE DATE OF THE MEETING; PROVIDED, HOWEVER, THAT IN EXTENUATING
CIRCUMSTANCES, A MEETING MAY BE CALLED UPON SHORTER NOTICE AS LONG AS EACH OF
THE MANAGERS RECEIVES NOTICE OF SUCH MEETING AT LEAST FORTY-EIGHT (48) HOURS
PRIOR TO SUCH MEETING.  NOTICES MUST BE IN WRITING AND MUST BE GIVEN EITHER
PERSONALLY, BY OVERNIGHT COURIER OR BY FACSIMILE AND WILL BE DEEMED GIVEN WHEN
RECEIVED IF GIVEN PERSONALLY, ONE BUSINESS DAY AFTER HAVING BEEN SENT BY
OVERNIGHT COURIER TO THE MANAGER’S BUSINESS OFFICE, AND UPON TELEPHONIC
VERIFICATION OF RECEIPT IF SENT BY FACSIMILE TO THE FACSIMILE NUMBER OF THE
MANAGER’S BUSINESS OFFICE GIVEN BY THE MANAGER TO THE COMPANY FROM TIME TO TIME.


 


4.4                                 MANAGERS MAY PARTICIPATE IN AND HOLD A
MEETING BY MEANS OF A CONFERENCE TELEPHONE CALL OR OTHER SIMILAR COMMUNICATION
EQUIPMENT BY MEANS OF WHICH ALL PERSONS PARTICIPATING IN THE MEETING CAN HEAR
EACH OTHER. SUCH PARTICIPATION SHALL BE MADE AVAILABLE AT THE REQUEST OF ANY
MANAGER.  PARTICIPATION IN SUCH A MEETING SHALL CONSTITUTE PRESENCE OF A PERSON
AT A MEETING, EXCEPT WHERE THE PERSON PARTICIPATES SOLELY FOR THE EXPRESS
PURPOSE OF OBJECTING TO THE TRANSACTION OF ANY BUSINESS BECAUSE THE MEETING IS
NOT LAWFULLY CALLED OR CONVENED. AT ANY MEETING OF THE MANAGERS, THE PRESENCE IN
PERSON OR BY TELEPHONE (OR OTHER ELECTRONIC MEANS) OF AT LEAST THREE (3) OF THE
MANAGERS (IN PERSON OR BY PROXY PURSUANT TO SECTION 4.6 OF THIS ARTICLE VII)
SHALL CONSTITUTE A QUORUM.


 


4.5                                 ALL DETERMINATIONS, ACTS AND DESIGNATIONS TO
BE MADE HEREUNDER BY THE BOARD SHALL BE FINAL AND BINDING FOR ALL PURPOSES OF
THIS AGREEMENT.  EACH MANAGER SHALL HAVE ONE (1) VOTE ON ANY MATTER.  AT ANY
MEETING OF THE MANAGERS AT WHICH A QUORUM IS PRESENT, THE AFFIRMATIVE VOTE OF
THREE (3) MANAGERS SHALL CONSTITUTE AN ACT OF THE BOARD, EXCEPT TO THE EXTENT
THIS AGREEMENT MAY OTHERWISE REQUIRE THE UNANIMOUS CONSENT OF ALL MANAGERS TO
TAKE ANY ACTION OR THE UNANIMOUS VOTE OF THE MEMBERS.  NO PERSON OR ORGANIZATION
SHALL BE REQUIRED TO INQUIRE INTO, AND PERSONS OR ORGANIZATIONS DEALING WITH THE
COMPANY ARE ENTITLED TO RELY CONCLUSIVELY ON, THE RIGHT, POWER AND AUTHORITY OF
THE BOARD TO BIND THE COMPANY.


 


4.6                                 A MANAGER MAY VOTE ON ANY MATTER, OR EXECUTE
ANY CONSENT IN LIEU OF A MEETING, EITHER IN PERSON OR BY PROXY EXECUTED IN
WRITING BY THE MANAGER. A TELEGRAM, TELEX, CABLEGRAM, OR SIMILAR TRANSMISSION BY
THE MANAGER, OR A PHOTOGRAPHIC, PHOTOSTATIC, FACSIMILE, OR SIMILAR REPRODUCTION
OF A WRITING EXECUTED BY THE MANAGER SHALL BE TREATED AS AN EXECUTION IN WRITING
FOR THIS PURPOSE.  ANY MANAGER MAY APPOINT ANOTHER MANAGER OR ANOTHER INDIVIDUAL
EMPLOYEE OF THE MEMBER AS SUCH MANAGER’S PROXY AND THE PROXY MAY BE LIMITED IN
SCOPE OR WITH FULL DISCRETION.  PROXIES FOR USE AT ANY MEETING OF THE MANAGERS
SHALL BE FILED WITH THE BOARD BEFORE OR AT THE

 

15

--------------------------------------------------------------------------------


 


TIME OF THE MEETING OR EXECUTION OF THE WRITTEN CONSENT, AS THE CASE MAY BE.  NO
PROXY SHALL BE VALID AFTER ELEVEN MONTHS FROM THE DATE OF ITS EXECUTION UNLESS
OTHERWISE PROVIDED IN THE PROXY.  A PROXY SHALL BE REVOCABLE.


 


4.7                                 ANY ACTION PERMITTED TO BE TAKEN AT ANY
MEETING OF THE BOARD MAY BE TAKEN WITHOUT A MEETING IF A WRITTEN CONSENT THERETO
IS SIGNED BY ALL THE MANAGERS NECESSARY TO TAKE SUCH ACTION AT A DULY CALLED
MEETING.


 


4.8                                 UNLESS APPROVED BY THE BOARD, THE COMPANY
MAY NOT PAY COMPENSATION TO ANY MANAGER IN HIS OR HER CAPACITY AS SUCH, UNLESS
SUCH MANAGER IS NEITHER AN AFFILIATE OF ANY MEMBER NOR AN EMPLOYEE OF THE
COMPANY, ANY MEMBER OR AN AFFILIATE OF ANY MEMBER.


 


5.                                       MEMBER EMPLOYEES.  EACH OF SOUTHWEST
AND LOW SHALL BE ENTITLED TO DESIGNATE ONE OF THEIR EMPLOYEES (THE “MEMBER
DESIGNEES”), WHO SHALL HAVE FULL ACCESS TO THE COMPANY, INCLUDING, WITHOUT
LIMITATION, THE COMPANY’S FACILITIES, PROPERTIES, OPERATIONS, RECORDS AND
INFORMATION; PROVIDED, HOWEVER, THAT IF SOUTHWEST OR LOW IS PROVIDING MANAGEMENT
SERVICES TO THE COMPANY UNDER THE MANAGEMENT AGREEMENT, SUCH PARTY SHALL NOT
HAVE A MEMBER DESIGNEE.  THE COMPANY SHALL PROVIDE THE MEMBER DESIGNEES WITH
FURNISHED OFFICE SPACE (INCLUDING COMPUTER EQUIPMENT) AND ACCESS TO OFFICE
EQUIPMENT AND SUPPLIES, BUT THE MEMBER DESIGNEES SHALL REMAIN EMPLOYEES OF
SOUTHWEST AND LOW, RESPECTIVELY, AND SHALL NOT BE CONSIDERED EMPLOYEES OF THE
COMPANY.  BOTH SOUTHWEST AND LOW MAY ALSO DESIGNATE ANY OF THEIR RESPECTIVE
EMPLOYEES AND AFFILIATES TO PERFORM CERTAIN OF THE SOUTHWEST TASKS OR THE LOW
TASKS, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT SUCH EMPLOYEES OR AFFILIATES
SHALL NOT BE CONSIDERED TO BE EMPLOYEES OR CONSULTANTS OF THE COMPANY, AND
SOUTHWEST AND LOW, AS THE CASE MAY BE, SHALL BE SOLELY RESPONSIBLE FOR THE
PAYMENT OF ANY COMPENSATION OWED TO SUCH EMPLOYEES OR AFFILIATES (INCLUDING THE
MEMBER DESIGNEES), BUT ANY SUCH PAYMENT OF COMPENSATION BY SOUTHWEST OR LOW
SHALL NOT BE CONSIDERED A CAPITAL CONTRIBUTION HEREUNDER.


 


6.                                       TAX MATTERS.  LOW SHALL ACT AS THE TAX
MATTERS MEMBER FOR THE COMPANY, AS DEFINED IN SECTION 6231 OF THE CODE.  THE TAX
MATTERS MEMBER SHALL HAVE THE AUTHORITY TO PERFORM ANY AND ALL ACTIONS PERMITTED
BY SECTION 6221 THROUGH 6231 OF THE CODE IN CONNECTION WITH ANY PROCEEDINGS
PERTAINING TO FEDERAL INCOME TAX ISSUES.  THE TAX MATTERS MEMBER SHALL HAVE THE
RIGHT TO ENGAGE COUNSEL TO REPRESENT THE COMPANY IN CONNECTION WITH ANY AUDIT OR
OTHER INVESTIGATION, AND THE FEES AND EXPENSES OF SUCH COUNSEL AND OF ANY
LITIGATION ARISING OUT OF OR IN CONNECTION WITH SUCH AUDIT OR INVESTIGATION
SHALL BE BORNE BY THE COMPANY.  THE TAX MATTERS MEMBER SHALL BE INDEMNIFIED AND
HELD HARMLESS BY THE COMPANY FOR ANY ACT OR OMISSION PERFORMED OR OMITTED BY IT
IN ITS CAPACITY AS THE TAX MATTERS MEMBER.  ALL EXPENSES INCURRED BY THE TAX
MATTERS MEMBER IN CONNECTION WITH ANY ADMINISTRATIVE PROCEEDING BEFORE THE
INTERNAL REVENUE SERVICE (THE “IRS”) AND/OR JUDICIAL REVIEW OF SUCH PROCEEDINGS,
INCLUDING REASONABLE ATTORNEY’S FEES, SHALL BE DEEMED A COMPANY EXPENSE.  IN THE
EVENT THE TAX MATTERS MEMBER ELECTS

 

16

--------------------------------------------------------------------------------


 


TO FILE A PETITION FOR READJUSTMENT OF ANY COMPANY TAX ITEM (IN ACCORDANCE WITH
SECTION 6226(A) OF THE CODE), SUCH PETITION SHALL BE FILED IN ANY COURT HAVING
JURISDICTION OVER ANY TAX OR OTHER MATTER.  IN THE EVENT THAT THE IRS, OR ANY
OTHER GOVERNMENTAL AGENCY WITH JURISDICTION, SHALL CONDUCT, COMMENCE OR GIVE
NOTIFICATION OF INTENT TO CONDUCT OR COMMENCE ANY AUDIT OR OTHER INVESTIGATION
OF THE BOOKS, RECORDS, TAX RETURNS, DOCUMENTS OR AFFAIRS OF THE COMPANY, THE TAX
MATTERS MEMBER SHALL RESPOND TO SUCH AUDIT OR OTHER INVESTIGATION FOR AND ON
BEHALF OF THE COMPANY AND SHALL KEEP ALL OTHER MEMBERS INFORMED WITH RESPECT
THERETO.  THE MEMBERS MAY AGREE, UPON ADVICE OF COUNSEL TO THE COMPANY, TO AMEND
ANY PROVISION OF THIS AGREEMENT IF NECESSARY IN ORDER TO CAUSE SUCH PROVISION TO
COMPLY WITH SECTION 704(B) OF THE CODE AND THE REGULATIONS THEREUNDER RELATING
TO COMPANY ALLOCATIONS BEING RESPECTED FOR FEDERAL INCOME TAX PURPOSES.


 


7.                                       INDEMNIFICATION.  NO MEMBER OR MANAGER
(EACH, AN “INDEMNIFIED PARTY”), SHALL BE LIABLE TO THE COMPANY OR ANY MEMBER FOR
ANY LOSS SUFFERED BY THE COMPANY OR ANY MEMBER WHICH ARISES OUT OF ANY ACT OR
OMISSION OF THE INDEMNIFIED PARTY INVOLVING THE EXERCISE OF DISCRETION OR
BUSINESS JUDGMENT, IF (I) SUCH ACT OR OMISSION WAS COMMITTED, OR OMITTED, BY THE
INDEMNIFIED PARTY IN GOOD FAITH AND IN THE REASONABLE BELIEF THAT SUCH ACT OR
OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY, (II) SUCH ACT OR OMISSION WAS
WITHIN THE SCOPE OF THE AUTHORITY CONFERRED ON THE INDEMNIFIED PARTY BY THIS
AGREEMENT, AS APPLICABLE, AND DID NOT CONSTITUTE OR INVOLVE A MATERIAL, AND
GROSSLY NEGLIGENT OR WILLFUL, BREACH OF ANY WARRANTY, REPRESENTATION OR LEGAL OR
CONTRACTUAL OBLIGATION OR DUTY BY THE INDEMNIFIED PARTY, (III) SUCH ACT OR
OMISSION DID NOT CONSTITUTE OR INVOLVE ANY GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF OR BY THE INDEMNIFIED PARTY, AND (IV) SUCH ACT OR OMISSION DID NOT
CONSTITUTE ALL OR PART OF AN INTERESTED PARTY TRANSACTION NOT EXPRESSLY APPROVED
BY THE MEMBERS OR THE BOARD.  EACH INDEMNIFIED PARTY SHALL BE INDEMNIFIED,
DEFENDED AND HELD HARMLESS BY THE COMPANY AGAINST ANY LOSSES, JUDGMENTS,
LIABILITIES, AMOUNTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
LEGAL COSTS AND DISBURSEMENTS AS WELL AS REASONABLE AMOUNTS PAID IN SETTLEMENT
OF ANY CLAIMS) ARISING OUT OF OR IN CONNECTION WITH ANY ACT OR OMISSION FOR
WHICH SUCH INDEMNIFIED PARTY IS NOT LIABLE TO THE COMPANY PURSUANT TO THE
PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE; PROVIDED, HOWEVER, THAT ANY
INDEMNITY UNDER THIS SECTION 7 OF THIS ARTICLE VII SHALL BE PAID ONLY OUT OF AND
TO THE EXTENT OF COMPANY PROPERTY, INCLUDING ANY APPLICABLE INSURANCE PROCEEDS.


 


8.                                       RESOLUTION OF DEADLOCKS.  IN THE EVENT
SOUTHWEST AND LOW, EITHER THROUGH THE BOARD OR DIRECTLY, ARE UNABLE TO REACH A
DECISION ON ANY MATERIAL MATTER THAT REQUIRES EITHER THE UNANIMOUS VOTE OF THE
MEMBERS OR THE UNANIMOUS VOTE OF THE BOARD, INCLUDING, BUT NOT LIMITED TO,
FINANCIAL GOAL DISPUTES, AFTER A PERIOD OF FIFTEEN (15) DAYS WHEN DISCUSSION OF
THE ACTION BY THE BOARD OR THE MEMBERS FIRST COMMENCED, EITHER OF THE MEMBERS
MAY REQUIRE THAT THE MATTER BE DECIDED PURSUANT TO THE TERMS AND CONDITIONS OF
THIS SECTION 9 OF THIS ARTICLE VII BY SENDING WRITTEN NOTICE TO THE OTHER
MEMBER.  IN ORDER TO RESOLVE THE MATTER, SOUTHWEST AND LOW SHALL (I) EACH
PRESENT THE ISSUE TO THE CHIEF EXECUTIVE OFFICERS

 

17

--------------------------------------------------------------------------------


 


AND/OR PRESIDENTS OF SOUTHWEST AND LOW WHO SHALL MEET FACE-TO-FACE OR BY
TELEPHONE AND WHO SHALL HAVE ONE DAY TO REACH AGREEMENT, OR (II) UTILIZE THE
DISPUTE RESOLUTION PROCEDURES FOR MEDIATION DESCRIBED IN ARTICLE XVII, SECTION 7
OF THIS AGREEMENT.


 


9.                                       FINANCIAL GOALS.  ON OR BEFORE SIXTY
(60) DAYS PRIOR TO THE END OF EACH FISCAL YEAR, THE BOARD SHALL MEET FOR THE
PURPOSE OF PREPARING THE COMPANY’S FINANCIAL GOALS FOR THE UPCOMING FISCAL
YEAR.  THE BOARD SHALL FINALIZE AND APPROVE SUCH FINANCIAL GOALS WITHIN THIRTY
(30) DAYS PRIOR TO THE END OF THE FISCAL YEAR OR TREAT THE FAILURE TO REACH
AGREEMENT AS AN EVENT OF DEADLOCK.


 


10.                                 THE MANAGEMENT AGREEMENT.  AS OF THE
EFFECTIVE DATE, THE COMPANY SHALL HAVE ENTERED INTO THE MANAGEMENT AGREEMENT
WITH LOW.  PURSUANT TO THE TERMS OF THE MANAGEMENT AGREEMENT, SOUTHWEST SHALL
HAVE THE OPTION TO ASSUME LOW’S RIGHTS, DUTIES AND RESPONSIBILITIES UNDER THE
MANAGEMENT AGREEMENT IF THE MANAGEMENT AGREEMENT CRITERIA ARE NOT MET AND
THEREAFTER, LOW SHALL HAVE THE OPTION TO ASSUME SOUTHWEST’S RIGHTS, DUTIES AND
RESPONSIBILITIES UNDER THE MANAGEMENT AGREEMENT IF THE MANAGEMENT AGREEMENT
CRITERIA ARE NOT MET.


 


ARTICLE VIII
CAPITAL ACCOUNTS & CONTRIBUTIONS


 


1.                                       INITIAL CAPITAL CONTRIBUTIONS AND
CAPITAL CONTRIBUTION COMMITMENTS.  SOUTHWEST HAS MADE THE INITIAL CAPITAL
CONTRIBUTION AS OF THE EFFECTIVE DATE.  THE INITIAL CAPITAL CONTRIBUTION OF
SOUTHWEST TAKES INTO ACCOUNT THE AMOUNT INVESTED IN THE COMPANY BY SOUTHWEST
PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT AS DESCRIBED ON EXHIBIT A.  LOW
AGREES TO MAKE THE CATCH-UP CONTRIBUTION ON AN “AS NEEDED” BASIS, AS DETERMINED
BY THE BOARD, BUT IN NO EVENT LATER THAN THE OCCURRENCE OF THE CONSTRUCTION
DATE.  SOUTHWEST AND LOW EACH AGREE TO MAKE THEIR RESPECTIVE CAPITAL
CONTRIBUTION COMMITMENTS, AS AUTHORIZED BY THE BOARD, SUBJECT TO LOW’S
OBLIGATION TO MAKE THE ENTIRE CATCH-UP CONTRIBUTION.  SUBJECT TO SECTION 8.2 OF
THIS ARTICLE VIII, IN ITS DISCRETION, THE BOARD CAN CHOOSE TO DRAW DOWN LESS
THAN THE MEMBERS’ CAPITAL CONTRIBUTION COMMITMENTS, PROVIDED THAT CUMULATIVE
CAPITAL CONTRIBUTIONS HAVE BEEN MADE ON A 70% BASIS BY LOW AND A 30% BASIS BY
SOUTHWEST, AFTER SUCH TIME THAT LOW HAS MADE THE ENTIRE CATCH-UP CONTRIBUTION. 
NO INTEREST SHALL ACCRUE ON ANY CAPITAL CONTRIBUTION AND NO MEMBER SHALL HAVE
THE RIGHT TO WITHDRAW OR BE REPAID ANY CAPITAL CONTRIBUTION EXCEPT AS PROVIDED
IN THIS AGREEMENT.  THE FAILURE TO MEET A CAPITAL CONTRIBUTION PURSUANT TO THIS
SECTION 1 SHALL BE SUBJECT TO THE DEFAULT PROVISIONS IN THIS ARTICLE VIII,
SECTION 3 BELOW.


 


2.                                       ADDITIONAL CAPITAL CONTRIBUTIONS AGREED
UPON BY THE MEMBERS.  IN ADDITION TO THE CAPITAL CONTRIBUTION COMMITMENTS TO BE
MADE BY EACH OF THE MEMBERS, THE MEMBERS MAY UNANIMOUSLY DETERMINE FROM TIME TO
TIME THAT ADDITIONAL CAPITAL CONTRIBUTIONS (IN EXCESS OF THE CAPITAL
CONTRIBUTION COMMITMENTS) ARE NEEDED TO ENABLE THE COMPANY TO CONDUCT ITS
BUSINESS.  UPON THE UNANIMOUS DETERMINATION OF THE MEMBERS, THE COMPANY MAY
EITHER SEEK ADDITIONAL CAPITAL CONTRIBUTIONS

 

18

--------------------------------------------------------------------------------


 


FROM THE MEMBERS OR SEEK CAPITAL CONTRIBUTIONS FROM THIRD PARTIES EITHER IN THE
FULL AMOUNT OF THE CAPITAL CONTRIBUTIONS NEEDED OR SUCH LESSER AMOUNT EQUAL TO
THE AMOUNTS REQUIRED LESS THE ADDITIONAL CAPITAL CONTRIBUTIONS TO BE MADE BY THE
MEMBERS.  THE MEMBERS SHALL BE ENTITLED TO ADJUST THE PERCENTAGE INTERESTS AND
OTHER ALLOCATION AND DISTRIBUTION PROVISIONS IN ARTICLES IX AND XV TO PROPERLY
REFLECT ANY ADDITIONAL CAPITAL CONTRIBUTIONS MADE BY THEM OR ANY THIRD PARTY
PURSUANT TO THIS ARTICLE VIII, SECTION 2, AND MAKE ANY SUCH OTHER MODIFICATIONS
TO THIS AGREEMENT AS ALL OF THE MEMBERS SHALL DETERMINE TO BE APPROPRIATE AS A
RESULT OF SUCH ADDITIONAL CAPITAL CONTRIBUTIONS.


 


3.                                       DEFAULT.  IN THE EVENT THAT EITHER
SOUTHWEST OR LOW FAILS TO MAKE ANY CAPITAL CONTRIBUTION DESCRIBED IN SECTION 1
OR AN ADDITIONAL CONTRIBUTION DESCRIBED IN SECTION 2, WHETHER IN WHOLE OR IN
PART, WITHIN THE TIME SPECIFIED (THE “DEFAULTING MEMBER”), THE OTHER MEMBER (THE
“NON-DEFAULTING MEMBER”) SHALL SEND AN ADDITIONAL NOTICE TO THE DEFAULTING
MEMBER SETTING FORTH SUCH FACT AND THE AMOUNT UNPAID, AND THE DEFAULTING MEMBER
SHALL HAVE A FURTHER PERIOD OF TWENTY (20) DAYS FROM RECEIPT OF SUCH NOTICE TO
MAKE THE FULL AMOUNT OF SUCH CONTRIBUTION; PROVIDED, HOWEVER, THAT SOUTHWEST
SHALL NOT BE REQUIRED TO MAKE ANY CAPITAL CONTRIBUTION UNTIL AFTER LOW HAS MADE
ITS ENTIRE CATCH-UP CONTRIBUTION.  IF AT THE END OF SUCH TWENTY (20) DAY PERIOD
THE DEFAULTING MEMBER SHALL STILL HAVE FAILED TO MAKE ITS PORTION OF SUCH
CAPITAL CONTRIBUTION IN WHOLE OR IN PART AND THE NON-DEFAULTING MEMBER SHALL
HAVE MADE ITS PORTION OF SUCH CAPITAL CONTRIBUTION, THE NON-DEFAULTING MEMBER
MAY, AT ANY TIME THEREAFTER, ELECT TO HAVE THE AGGREGATE MEMBERSHIP INTERESTS OF
THE MEMBERS IN THE COMPANY MODIFIED AS OF ANY DATE FROM AND INCLUDING THE DATE
SUCH DEFAULTING MEMBER FAILED TO MAKE ITS PORTION OF SUCH CAPITAL CONTRIBUTION
AND, UPON SUCH ELECTION, THE MEMBERSHIP INTERESTS SHALL BE AUTOMATICALLY
MODIFIED AS OF SUCH DATE SO THAT BOTH THE NON-DEFAULTING MEMBERS’ AND THE
DEFAULTING MEMBERS’ AGGREGATE MEMBERSHIP INTERESTS SHALL BE EQUAL TO THE
AGGREGATE CAPITAL CONTRIBUTIONS MADE BY EACH SUCH MEMBER AS OF SUCH DATE DIVIDED
BY THE AGGREGATE CAPITAL CONTRIBUTIONS MADE BY ALL MEMBERS AS OF SUCH DATE. 
FURTHER, IF LOW FAILS TO MAKE ITS ENTIRE CATCH-UP CONTRIBUTION PRIOR TO THE
OCCURRENCE OF THE CONSTRUCTION DATE, THE MEMBERSHIP INTERESTS SHALL BE MODIFIED
IN THE MANNER DESCRIBED ABOVE.  UPON ANY MODIFICATION HEREUNDER TO THE
MEMBERSHIP INTERESTS, THE COMPANY SHALL CAUSE EXHIBIT A TO BE AMENDED TO
CORRESPOND WITH SUCH MODIFICATION.


 


4.                                       MAINTENANCE OF CAPITAL ACCOUNTS.  THE
COMPANY SHALL ESTABLISH AND MAINTAIN “CAPITAL ACCOUNTS” FOR EACH MEMBER AND
ASSIGNEE.  EACH MEMBER’S CAPITAL ACCOUNT SHALL BE INCREASED BY (I) THE AMOUNT OF
ANY MONEY ACTUALLY CONTRIBUTED BY THE MEMBER TO THE CAPITAL OF THE COMPANY, (II)
THE FAIR MARKET VALUE OF ANY PROPERTY CONTRIBUTED, AS DETERMINED BY THE COMPANY
AND THE CONTRIBUTING MEMBER AT ARM’S LENGTH (NET OF LIABILITIES ASSUMED BY THE
COMPANY OR SUBJECT TO WHICH THE COMPANY TAKES SUCH PROPERTY, WITHIN THE MEANING
OF SECTION 752 IF THE CODE), AND (III) THE MEMBER’S SHARE OF NET PROFITS AND OF
ANY SEPARATELY ALLOCATED ITEMS OF INCOME OR GAIN EXCEPT ADJUSTMENTS PURSUANT TO
THE CODE (INCLUDING ANY GAIN AND INCOME FROM UNREALIZED INCOME WITH RESPECT TO
ACCOUNTS RECEIVABLE ALLOCATED TO THE MEMBER TO REFLECT THE DIFFERENCE BETWEEN
THE BOOK VALUE AND THE

 

19

--------------------------------------------------------------------------------


 


TAX BASIS OF ASSETS CONTRIBUTED BY THE MEMBER).  EACH MEMBER’S CAPITAL ACCOUNT
SHALL BE DECREASED BY (X) THE AMOUNT OF ANY MONEY DISTRIBUTED TO THE MEMBER BY
THE COMPANY, (Y) THE FAIR MARKET VALUE OF ANY PROPERTY DISTRIBUTED TO THE MEMBER
(NET OF LIABILITIES OF THE COMPANY ASSUMED BY THE MEMBER OR SUBJECT TO WHICH THE
MEMBER TAKES SUCH PROPERTY WITHIN THE MEANING OF SECTION 752 OF THE CODE), AND
(Z) THE MEMBER’S SHARE OF NET LOSSES AND ANY SEPARATELY ALLOCATED ITEMS OF
DEDUCTION OR LOSS (INCLUDING ANY LOSS OR DEDUCTION ALLOCATED TO THE MEMBER TO
REFLECT THE DIFFERENCE BETWEEN THE BOOK VALUE AND TAX BASIS OF ASSETS
CONTRIBUTED BY THE MEMBER).


 


5.                                       DISTRIBUTION OF ASSETS.  IF THE COMPANY
AT ANY TIME DISTRIBUTES ANY OF ITS ASSETS IN-KIND TO ANY MEMBER, THE CAPITAL
ACCOUNT OF EACH MEMBER SHALL BE ADJUSTED TO ACCOUNT FOR THAT MEMBER’S ALLOCABLE
SHARE (AS DETERMINED UNDER ARTICLE IX BELOW) OF THE NET PROFITS OR NET LOSSES
THAT WOULD HAVE BEEN REALIZED BY THE COMPANY HAD IT SOLD THE ASSETS THAT WERE
DISTRIBUTED AT THEIR RESPECTIVE FAIR MARKET VALUES IMMEDIATELY PRIOR TO THEIR
DISTRIBUTION.


 


6.                                       SALE OR EXCHANGE OF A MEMBERSHIP
INTEREST.  IN THE EVENT OF A PERMITTED SALE OR EXCHANGE OR OTHER DISPOSITION OF
A MEMBERSHIP INTEREST IN THE COMPANY, THE CAPITAL ACCOUNT OF THE TRANSFERRING
MEMBER SHALL BECOME THE CAPITAL ACCOUNT OF THE ASSIGNEE, TO THE EXTENT IT
RELATES TO THE MEMBERSHIP INTEREST TRANSFERRED.


 


7.                                       COMPLIANCE WITH SECTION 704(B) OF THE
CODE.  THE PROVISIONS OF THIS ARTICLE VIII AS THEY RELATE TO THE MAINTENANCE OF
CAPITAL ACCOUNTS ARE INTENDED, AND SHALL BE CONSTRUED, AND, IF NECESSARY,
MODIFIED TO CAUSE THE ALLOCATIONS OF PROFITS, LOSSES, INCOME, GAIN AND CREDIT
PURSUANT TO ARTICLE IX TO HAVE SUBSTANTIAL ECONOMIC EFFECT UNDER THE REGULATIONS
PROMULGATED UNDER SECTION 704(B) OF THE CODE, IN LIGHT OF THE DISTRIBUTIONS MADE
PURSUANT TO ARTICLES IX AND XV AND THE CAPITAL CONTRIBUTIONS MADE PURSUANT THIS
ARTICLE VIII.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT
SHALL NOT BE CONSTRUCTED AS CREATING A DEFICIT RESTORATION OBLIGATION OR
OTHERWISE PERSONALLY OBLIGATE ANY MEMBER TO MAKE A CAPITAL CONTRIBUTION IN
EXCESS OF THE CAPITAL CONTRIBUTION COMMITMENTS.


 


8.                                       DEBT FINANCINGS TO FUND CAPITAL
CONTRIBUTIONS.


 


8.1                                 SOUTHWEST AND LOW MAY EACH OBTAIN, ON AN
INDIVIDUAL BASIS, DEBT FINANCING OF ITS CAPITAL CONTRIBUTION COMMITMENTS;
PROVIDED, HOWEVER, THAT IF SOUTHWEST OBTAINS A LOAN COMMITMENT TO FUND A PORTION
OF SOUTHWEST’S CAPITAL CONTRIBUTION COMMITMENT FROM A THIRD PARTY LENDER,
SOUTHWEST SHALL GIVE LOW WRITTEN NOTICE OF SUCH THIRD PARTY LOAN COMMITMENT AND
LOW SHALL HAVE THE OPTION, EXERCISABLE FOR A PERIOD OF FIVE (5) DAYS FROM THE
DATE OF ITS RECEIPT OF SUCH NOTICE, TO PROVIDE SOUTHWEST WITH A WRITTEN LOAN
COMMITMENT UNDER THE SAME TERMS AS THE LOAN COMMITMENT OF THE THIRD PARTY
LENDER.  ANY SUCH LOAN BY LOW TO SOUTHWEST SHALL NOT CAUSE ANY MODIFICATION TO
THE MEMBERSHIP INTERESTS PURSUANT TO THIS ARTICLE VIII.  SOUTHWEST AND LOW SHALL
EACH HAVE THE RIGHT TO PLEDGE THEIR RESPECTIVE MEMBERSHIP INTERESTS TO ANY THIRD
PARTY LENDER

 

20

--------------------------------------------------------------------------------


 


WHO IS FINANCING ANY PORTION OF SUCH PARTY’S CAPITAL CONTRIBUTION COMMITMENTS;
PROVIDED, HOWEVER THAT SUCH THIRD PARTY LENDER(S) MUST BE REQUIRED TO GIVE
SOUTHWEST OR LOW, AS THE CASE MAY BE, THE SOLE OPTION TO PURCHASE THE MEMBERSHIP
INTEREST OF SUCH DEFAULTING MEMBER (AT OR AFTER THE CORRESPONDING FORECLOSURE
SALE) FOR A PURCHASE PRICE EQUAL TO THE OUTSTANDING DEBT OWED TO SUCH THIRD
PARTY LENDER BY THE DEFAULTING MEMBER.


 


8.2                                 AFTER THE OCCURRENCE OF THE CONSTRUCTION
DATE, UPON THE REQUEST OF SOUTHWEST, LOW AGREES TO LEND TO SOUTHWEST AN AMOUNT
EQUAL TO UP TO 70% OF SOUTHWEST’S POST-CONSTRUCTION DATE CAPITAL CONTRIBUTION
COMMITMENT AT A RATE OF INTEREST EQUAL TO THE PREVAILING MARKET RATE FOR
NON-RECOURSE DEBT (A “LOW-FUNDED CAPITAL CONTRIBUTION”).  ANY LOW-FUNDED CAPITAL
CONTRIBUTION WILL CAUSE THE MEMBERSHIP INTERESTS OF SOUTHWEST AND LOW TO BE
MODIFIED SO THAT SOUTHWEST IS CREDITED FOR MAKING ONLY 25% OF SUCH LOW-FUNDED
CAPITAL CONTRIBUTION AND LOW IS CREDITED FOR MAKING 75% OF SUCH LOW-FUNDED
CAPITAL CONTRIBUTION; PROVIDED, HOWEVER, THAT SOUTHWEST SHALL HAVE THE RIGHT TO
REPAY ALL LOW-FUNDED CAPITAL CONTRIBUTION LOANS PRIOR TO THE OPERATION DATE AS
LONG AS SOUTHWEST ALSO PAYS LOW A PREPAYMENT FEE EQUAL TO THE DIFFERENCE BETWEEN
THE RATE OF INTEREST UNDER SUCH LOW-FUNDED CAPITAL CONTRIBUTION LOAN AND 14% PER
ANNUM (AS ADJUSTED ON A PLUS OR MINUS BASIS BASED ON ANY CHANGE IN THE PRIME
RATE DURING THE PERIOD FROM MARCH 1, 2004 THROUGH NOVEMBER 1, 2004).  ALL
MEMBERSHIP INTEREST MODIFICATIONS THAT RESULTED FROM THE LOW-FUNDED CAPITAL
CONTRIBUTION LOANS THAT ARE REPAID BY SOUTHWEST PRIOR TO THE OPERATION DATE
SHALL BE RE-MODIFIED SO THAT SOUTHWEST RECEIVES FULL CREDIT TO ITS MEMBERSHIP
INTEREST AND LOW RECEIVES NO CREDIT TO ITS MEMBERSHIP INTEREST FOR SUCH
LOW-FUNDED CAPITAL CONTRIBUTION.


 


ARTICLE IX
ALLOCATIONS AND DISTRIBUTIONS


 


1.                                       ALLOCATIONS OF NET PROFITS AND NET
LOSSES.  EXCEPT AS MAY BE REQUIRED BY SECTION 704 OF THE CODE AND THE
REGULATIONS THEREUNDER, NET PROFITS, NET LOSSES, AND OTHER ITEMS OF INCOME,
GAIN, LOSS, DEDUCTION AND CREDIT FOR PERIODS BEGINNING ON OR AFTER THE EFFECTIVE
DATE SHALL BE APPORTIONED AMONG THE MEMBERS PRO-RATA IN ACCORDANCE WITH THEIR
PERCENTAGE INTERESTS; PROVIDED, HOWEVER, THAT NET LOSSES SHALL FIRST BE
ALLOCATED TO THE MEMBERS BASED ON THEIR RESPECTIVE CUMULATIVE CAPITAL
CONTRIBUTION AMOUNTS AT THE END OF ANY FISCAL YEAR IN WHICH SUCH NET LOSSES ARE
INCURRED (PRIOR TO MAKING ANY ALLOCATIONS HEREUNDER), WITH THE FIRST NET PROFITS
ARISING THEREAFTER APPLIED AS A “CHARGEBACK” TO ANY SUCH NET LOSSES IN THE
REVERSE ORDER THEREOF.


 


2.                                       OPERATING DISTRIBUTIONS.  UPON A
DETERMINATION BY THE BOARD AFTER CONSULTATION WITH THE COMPANY’S ACCOUNTANTS AND
LEGAL COUNSEL AS TO THE AMOUNT OF DISTRIBUTABLE CASH AVAILABLE IN LIGHT OF
APPLICABLE LAW AND AFTER PAYMENT BY THE COMPANY OF ITS OPERATING EXPENSES, DEBT
SERVICE COSTS AND MANAGEMENT FEES THAT

 

21

--------------------------------------------------------------------------------


 


ARE DUE AND OWING, AND UNLESS OTHERWISE UNANIMOUSLY AGREED TO BY THE MEMBERS OR
REQUIRED PURSUANT TO ARTICLE XV (RELATED TO A DISSOLUTION OF THE COMPANY),
DISTRIBUTIONS (OTHER THAN PURSUANT TO SECTION 3 OF THIS ARTICLE IX OR UPON
DISSOLUTION SUBJECT TO ARTICLE XV) SHALL BE MADE TO THE MEMBERS AS FOLLOWS:
(I) FIRST, UNTIL SUCH TIME AS THE MEMBERS HAVE RECEIVED A RETURN OF THEIR
RESPECTIVE CAPITAL CONTRIBUTIONS, SUCH DISTRIBUTIONS SHALL BE MADE PARI PASSU IN
PROPORTION TO EACH MEMBER’S CAPITAL CONTRIBUTIONS UNTIL THEY ARE FULLY REPAID
BASED ON A TWENTY (20) YEAR AMORTIZATION PERIOD AT THE COST OF FUNDS RATE, AND
(II) SECOND, 57.5% MAY BE RETAINED BY THE COMPANY AS ADDITIONAL RESERVES FOR THE
COMPANY’S OPERATING EXPENSES OR DISTRIBUTED TO THE MEMBERS, AS DETERMINED BY THE
BOARD, AND 42.5% OF THE REMAINDER SHALL BE DISTRIBUTED TO THE MEMBERS IN
ACCORDANCE WITH THEIR RESPECTIVE MEMBERSHIP INTERESTS; PROVIDED, HOWEVER, THAT
UNTIL SUCH TIME WHEN LOW HAS MADE ITS ENTIRE CATCH-UP CONTRIBUTION, SUCH
DISTRIBUTIONS SHALL BE MADE BASED UPON THE ACTUAL CAPITAL CONTRIBUTIONS MADE BY
EACH MEMBER IN RELATION TO THE AGGREGATE CAPITAL CONTRIBUTIONS RECEIVED BY THE
COMPANY AS OF THE DATE OF ANY SUCH DISTRIBUTION.


 


3.                                       NON-OPERATING DISTRIBUTIONS.  UNLESS
OTHERWISE UNANIMOUSLY AGREED TO BY THE MEMBERS, OR REQUIRED PURSUANT TO
ARTICLE XV, AND AFTER ANY TAX DISTRIBUTION ASSOCIATED WITH ANY NET INCOME OR
GAIN ARISING FROM SUCH EVENT IS MADE, NET PROCEEDS GENERATED BY THE COMPANY FROM
EVENTS ARISING OTHER THAN PURSUANT TO NORMAL DAY-TO-DAY BUSINESS OPERATIONS
SHALL BE DISTRIBUTED TO THE MEMBERS WITHIN FIVE (5) BUSINESS DAYS AFTER THE
EVENT GIVING RISE TO SUCH NET PROCEEDS, AS FOLLOWS:


 

(1)                                  First, to the establishment of such
additional reserves as the Members deem appropriate;

 

(2)                                  Second, to the Members, pro rata in
proportion to the amount of funds (or value of property) which they have loaned
to the Company until such Loans are repaid in full, together with accrued
interest thereon;

 

(3)                                  Third, until such time as the Members have
received a return of their cumulative Capital Contributions (including pursuant
to any Distributions pursuant to Section 2), pari passu to the Members in
proportion to such Capital Contributions until they are fully repaid based on a
twenty (20) year amortization period at the Cost of Funds Rate;

 

(4)                                  Fourth, to the Members in accordance with
their respective positive Capital Accounts until each Capital Account is at zero
(0) (after providing for an allocation to such Capital Accounts for Net Profits
or Net Loss related to the event causing such non-operating Distribution as well
as for Business operations for such fiscal year); and

 

(5)                                  Thereafter, if any cash proceeds remain, to
the Members, pari passu in accordance with their Percentage Interests; provided,
however that until such time when Low has made its entire Catch-Up Contribution,
such Distributions shall be made based upon the actual Capital Contributions

 

22

--------------------------------------------------------------------------------


 

made by each Member in relation to the aggregate Capital Contributions received
by the Company as of the date of any such Distribution.

 


4.                                       WITHHOLDING ON DISTRIBUTIONS.  THE
AMOUNT OF ANY DISTRIBUTIONS REQUIRED BY APPLICABLE FOREIGN, FEDERAL, STATE OR
LOCAL LAW TO BE WITHHELD AND REMITTED BY THE COMPANY TO ANY GOVERNMENTAL
AUTHORITY SHALL BE TREATED AS IF SUCH AMOUNT WAS DISTRIBUTED TO THE MEMBER FOR
WHOSE BENEFIT SUCH WITHHOLDING WAS MADE AS IF THE AMOUNT WAS ACTUALLY
DISTRIBUTED TO THE MEMBER FOR PURPOSES OF THIS ARTICLE IX OR ARTICLE XV


 


ARTICLE X
TAXES


 


1.                                       ELECTIONS.  THE MEMBERS OR THE BOARD
MAY MAKE ANY TAX ELECTIONS FOR THE COMPANY UNDER THE CODE OR THE TAX LAW OF ANY
STATE OR OTHER JURISDICTION HAVING TAXING JURISDICTION OVER THE COMPANY.


 


2.                                       METHOD OF ACCOUNTING.  THE RECORDS OF
THE COMPANY SHALL BE MAINTAINED ON THE ACCRUAL METHOD OF ACCOUNTING.


 


3.                                       PARTNERSHIP.  THE COMPANY SHALL BE
TAXABLE AS A “PARTNERSHIP” FOR FEDERAL INCOME TAX PURPOSES AFTER THE EFFECTIVE
DATE UNLESS THE BOARD SHALL OTHERWISE DETERMINE TO CHANGE SUCH CLASSIFICATION.


 


ARTICLE XI
DISSOCIATION OF A MEMBER


 


1.                                       DISSOCIATION.  IRRESPECTIVE OF ANY
CONTRARY PROVISION UNDER THE ACT, A PERSON SHALL CEASE TO BE A MEMBER ONLY UPON
THE HAPPENING OF ANY OF THE FOLLOWING EVENTS:


 


1.1                                 THE WITHDRAWAL OF A MEMBER WITH THE CONSENT
OF ALL OF THE OTHER MEMBERS;


 


1.2                                 THAT MEMBER IS FOUND TO BE AN UNSUITABLE
PERSON AS MORE FULLY SET FORTH IN ARTICLE XIII, SECTION 5, BELOW;


 


1.3                                 THE BANKRUPTCY OF A MEMBER, IF ALL OF THE
MEMBERS, EXCEPT ANY BANKRUPT MEMBER, SHALL SO ELECT;


 


1.4                                 IN THE CASE OF A MEMBER THAT IS A SEPARATE
ORGANIZATION OTHER THAN A CORPORATION, THE DISSOLUTION AND COMMENCEMENT OF
WINDING UP OF THAT SEPARATE ORGANIZATION; OR


 


1.5                                 IN THE CASE OF A MEMBER THAT IS A
CORPORATION, THE FILING OF A CERTIFICATE OF DISSOLUTION, OR ITS EQUIVALENT, FOR
THAT CORPORATION OR THE REVOCATION OF ITS CHARTER.


 

The parties intend that none of the events described above or any other similar
events should cause a dissolution and winding up of the Company.  Dissolution is

 

23

--------------------------------------------------------------------------------


 

only expected to occur upon the occurrence of the events described in
Article XV, Section 1.

 


2.                                       RIGHTS OF A MEMBER WHO HAS
DISSOCIATED.  IN THE EVENT ANY MEMBER DISSOCIATES IN ACCORDANCE WITH SECTION 1
ABOVE:


 


2.1                                 AND, NOTWITHSTANDING THE LAST SENTENCE OF
SECTION 1 ABOVE OR ARTICLE XV, SECTION 1, THE DISSOCIATION CAUSES A DISSOLUTION
AND WINDING UP OF THE COMPANY UNDER ARTICLE XV, THEN TO THE EXTENT PERMITTED BY
THE GAMING AUTHORITIES, THE MEMBER SHALL BE ENTITLED TO PARTICIPATE IN THE
WINDING UP OF THE COMPANY TO THE SAME EXTENT AS ANY OTHER MEMBER EXCEPT THAT ANY
DISTRIBUTION TO WHICH THE MEMBER WOULD HAVE BEEN ENTITLED SHALL BE REDUCED BY
THE DAMAGES SUSTAINED BY THE COMPANY OR ANY OTHER MEMBER AS A RESULT OF THE
DISSOCIATION DISSOLUTION AND WINDING UP; OR


 


2.2                                 IF THE DISSOCIATION DOES NOT CAUSE A
DISSOLUTION AND WINDING UP OF THE COMPANY UNDER ARTICLE XV, THEN TO THE EXTENT
PERMITTED BY THE GAMING AUTHORITIES THE MEMBER OR ITS SUCCESSOR SHALL BE SUBJECT
TO THE MEMBER BUY-OUT PROVISIONS OF ARTICLE XIV.


 


ARTICLE XII
INSPECTION OF RECORDS; BANK ACCOUNTS


 


1.                                       RIGHTS OF MEMBERS TO INSPECT RECORDS. 
PURSUANT TO THE ACT, A MEMBER MAY INSPECT AND COPY, IN PERSON OR BY AGENT, FROM
TIME TO TIME ON A REASONABLE WRITTEN DEMAND DURING REGULAR BUSINESS HOURS AT THE
PRINCIPAL PLACE OF BUSINESS OF THE COMPANY:


 

A.                                       TRUE AND FULL INFORMATION REGARDING THE
STATE OF THE BUSINESS AND FINANCIAL CONDITION OF THE COMPANY;

 

B.                                      A COPY OF THE ARTICLES AND THIS
AGREEMENT AND ALL AMENDMENTS THERETO (INCLUDING ANY VERSIONS WHICH ARE NO LONGER
IN EFFECT), TOGETHER WITH EXECUTED COPIES OF ANY POWERS OF ATTORNEY PURSUANT TO
WHICH ANY SUCH DOCUMENTS WERE EXECUTED;

 

C.                                       A CURRENT LISTS OF THE NAMES AND LAST
KNOWN BUSINESS, RESIDENCE OR MAILING ADDRESS OF ALL MEMBERS AND MANAGERS (SET
FORTH IN ALPHABETICAL ORDER);

 

D.                                      COPIES OF THE COMPANY’S FEDERAL, STATE
AND LOCAL INCOME TAX RETURNS AND REPORTS FOR THE THREE (3) MOST RECENT YEARS, OR
IF SUCH RETURNS AND REPORTS WERE NOT PREPARED FOR ANY REASON, COPIES OF THE
INFORMATION AND RECORDS PROVIDED TO, OR WHICH SHOULD HAVE BEEN PROVIDED TO, THE
MEMBERS TO ENABLE THEM TO PREPARE THEIR FEDERAL, STATE AND LOCAL TAX RETURNS FOR
SUCH PERIOD;

 

24

--------------------------------------------------------------------------------


 

E.                                       COPIES OF THE COMPANY’S FINANCIAL
STATEMENTS FOR THE THREE (3) MOST RECENT YEARS; AND

 

F.                                         OTHER INFORMATION REGARDING THE
AFFAIRS OF THE COMPANY AS IS JUST AND REASONABLE FOR ANY PURPOSE REASONABLY
RELATED TO THE MEMBER’S INTEREST AS A MEMBER OR REQUIRED TO BE DISCLOSED TO THE
MEMBERS UNDER THE ACT.

 


2.                                       BANK ACCOUNTS.  THE FUNDS OF THE
COMPANY SHALL BE DEPOSITED IN THE NAME OF THE COMPANY, IN SUCH BANK ACCOUNT OR
ACCOUNTS AS ALL OF THE MEMBERS OR THE BOARD DEEM ADVISABLE AND THE BOARD SHALL
ARRANGE FOR THE APPROPRIATE CONDUCT AND FUNCTION OF SUCH ACCOUNTS.


 


ARTICLE XIII
                                                ADMISSION OF ADDITIONAL MEMBERS;
TRANSFERS OF INTERESTS


 


1.                                       DISPOSITION OF A MEMBER’S MEMBERSHIP
INTEREST.


 


1.1                                 EXCEPT AS PROVIDED IN SECTION 2.1 OF THIS
ARTICLE XIII, NO DISPOSITION OF A MEMBER’S MEMBERSHIP INTEREST SHALL BE MADE
UNLESS THE ASSIGNEE IS AN SUITABLE PERSON, AND ALL OF THE OTHER MEMBERS, IN
THEIR SOLE AND ABSOLUTE DISCRETION, UNANIMOUSLY CONSENT IN WRITING TO SUCH
ASSIGNMENT, WHICH CONSENT MAY BE CONDITIONED UPON THE DETERMINATION BY THE
MEMBERS (BASED, IF THEY DEEM IT ADVISABLE, UPON AN OPINION OF COUNSEL) THAT SUCH
ASSIGNMENT IS NOT IN VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES
LAW, DOES NOT VIOLATE ANY GAMING LAWS OR RULES PROMULGATED BY ANY GAMING
AUTHORITY HAVING JURISDICTION OVER THE BUSINESS OF THE COMPANY, DOES NOT
ADVERSELY AFFECT THE COMPANY’S STATUS AS A LIMITED LIABILITY COMPANY AND WILL
NOT CAUSE THE DISSOLUTION OF THE COMPANY UNDER THE APPLICABLE LAWS OF THE STATE
OF MISSOURI.


 


1.2                                 EXCEPT AS PROVIDED IN SECTION 2 OF THIS
ARTICLE XIII, THE ASSIGNEE OF A MEMBERSHIP INTEREST SHALL NOT BECOME A MEMBER,
BUT INSTEAD SHALL BE ENTITLED ONLY TO RECEIVE SUCH DISTRIBUTIONS AND ALLOCATIONS
AS SHALL HAVE BEEN MADE TO THE ASSIGNOR MEMBER HAD SUCH ASSIGNOR MEMBER
CONTINUED TO BE A MEMBER.


 


2.                                       SUBSTITUTE MEMBERS AND ADDITIONAL
MEMBERS.  THE ASSIGNEE OF A MEMBERSHIP INTEREST SHALL BECOME A SUBSTITUTE MEMBER
ONLY IF:


 


2.1                                 THE ASSIGNEE IS AN AFFILIATE OF THE
ASSIGNING MEMBER OR IF THE ASSIGNEE IS A SURVIVING PARTY WITH REGARD TO A MERGER
OR ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSIGNING MEMBER’S ASSETS OR
EQUITY OWNERSHIP; OR


 


2.2                                 (I) THE ASSIGNOR MEMBER SO PROVIDES IN THE
INSTRUMENT OF ASSIGNMENT, (II) THE ASSIGNEE AGREES IN WRITING TO BE BOUND BY THE
PROVISIONS OF THIS AGREEMENT AND OF THE ARTICLES AND ANY AMENDMENTS HERETO AND
THERETO, (III) ALL OF THE MEMBERS CONSENT TO SUCH SUBSTITUTION IN WRITING (WHICH

 

25

--------------------------------------------------------------------------------


 


CONSENT MAY BE WITHHELD IN THEIR SOLE AND ABSOLUTE DISCRETION), (IV) TO THE
EXTENT REQUIRED BY ANY GAMING AUTHORITY, THE LICENSURE OF SUCH PERSON HAS
OCCURRED; AND (V) THE SATISFACTION OF COMPLETION BY THE MEMBERS OF DUE DILIGENCE
ON SAID ASSIGNEE TO DETERMINE IF THE ASSIGNEE IS A SUITABLE PERSON.  SIMILARLY,
A PERSON SEEKING TO ACQUIRE A MEMBERSHIP INTEREST FROM THE COMPANY SHALL BECOME
AN ADDITIONAL MEMBER ONLY IF (X) SUCH PERSON AGREES IN WRITING TO BE BOUND BY
THE PROVISIONS OF THIS AGREEMENT AND OF THE ARTICLES AND ANY AMENDMENTS HERETO
AND THERETO, (Y) ALL OF THE MEMBERS CONSENT IN WRITING (WHICH CONSENT MAY BE
WITHHELD IN THEIR SOLE AND ABSOLUTE DISCRETION) AND (Z) THE PROVISIONS OF
CLAUSES (IV) AND (V) ABOVE ARE MET.


 


3.                                       MEMBERS.  UNLESS NAMED IN THIS
AGREEMENT, OR UNLESS ADMITTED TO THE COMPANY AS ABOVE PROVIDED, NO PERSON SHALL
BE CONSIDERED A MEMBER, AND THE COMPANY, EACH MEMBER, AND ANY OTHER PERSONS
HAVING BUSINESS WITH THE COMPANY NEED DEAL ONLY WITH MEMBERS SO NAMED OR SO
ADMITTED AND SHALL NOT BE REQUIRED TO DEAL WITH ANY OTHER PERSON BY REASON OF AN
ASSIGNMENT BY A MEMBER OR BY REASON OF THE DEATH OF A MEMBER, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT.  IN THE ABSENCE OF SUBSTITUTION OF A
MEMBER FOR AN ASSIGNING OR DECEASED MEMBER, ANY PAYMENT TO A MEMBER OR TO THE
MEMBER’S EXECUTORS OR ADMINISTRATORS SHALL ACQUIT THE COMPANY OF ALL LIABILITY
TO ANY OTHER PERSONS WHO MAY BE INTERESTED IN SUCH PAYMENTS BY REASON OF AN
ASSIGNMENT BY THE MEMBER OR BY REASON OF THE MEMBER’S DEATH.


 


4.                                       GAMING AUTHORITY APPROVALS. 
NOTWITHSTANDING ANY PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, ALL
ASSIGNMENTS OF AND DISPOSITIONS OF MEMBERSHIP INTERESTS AND ALL ADMISSIONS OF
ADDITIONAL MEMBERS SHALL BE SUBJECT TO THE RECEIPT OF ANY REQUIRED APPROVALS
FROM THE GAMING AUTHORITIES HAVING JURISDICTION OVER THE BUSINESS OF THE
COMPANY.


 


5.                                       DETERMINATION THAT A MEMBER IS AN
UNSUITABLE PERSON.  IF ANY GAMING AUTHORITY DETERMINES THAT A PERSON IS AN
UNSUITABLE PERSON AND THAT THE CONTINUED PARTICIPATION OF SUCH PERSON IN THE
COMPANY WOULD JEOPARDIZE ANY GAMING LICENSE HELD OR BEING SOUGHT BY OR ON BEHALF
OF THE COMPANY, THE COMPANY SHALL PURCHASE, AND THE UNSUITABLE PERSON SHALL
SELL, ALL OF SUCH PERSON’S MEMBERSHIP INTEREST.  THE PURCHASE PRICE SHALL BE
DETERMINED IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN ARTICLE XIV.


 


ARTICLE XIV
MEMBER BUY-OUT PROVISION


 

In the event of a material breach of this Agreement or the Articles, the
Bankruptcy of a Member, or a determination that a Member has become an
Unsuitable Person, the Member who is not in breach, Bankrupt or an Unsuitable
Person (the “Offering Member”) may elect to purchase all of the Membership
Interests of the other Member (the “Receiving Member”) or, in the absence of
such an election, the Company shall purchase all of the Membership Interests of
the Receiving Member.  Where this provision applies, such Offering Member shall
forward to

 

26

--------------------------------------------------------------------------------


 

the Receiving Member a bona fide, written offer (the “Offer”) for the purchase
of all of the Receiving Member’s Membership Interests at a purchase price equal
to the amount of the Receiving Member’s unreturned cumulative Capital
Contributions (the “Buyout Price”).  Within thirty (30) days of receipt of the
Offer, the Receiving Member shall notify the Offering Member and the Company of
the Receiving Member’s election to either (i) sell its Membership Interest to
the Offering Member for the Buyout Price or (ii) sell its Membership Interest to
the Company for the Buyout Price.  If no election is made by the Receiving
Member, the Company shall be the Purchaser hereunder.  The Membership Interest
of the Receiving Member shall be promptly transferred to the Purchaser
hereunder, whether the Offering Member or the Company, without any further
action required by the Receiving Member, upon the transfer of the Buyout Price
to the Receiving Member, under payment terms (i.e., a promissory note payable
over five (5) years) similar to those described in Article XV, Section 2.2
below.  The Receiving Member hereby appoints the Company’s President and Chief
Executive Officer as its power of attorney to transfer the Receiving Member’s
Membership Interest to the Offering Member or the Company, as applicable, upon
payment of the Buyout Price pursuant to the payment terms described in
Article XV, Section 2.2.  In the event of a Bankruptcy or determination of
Unsuitability, if the Receiving Member disputes the amount of the Buyout Price,
the Membership Interest shall be transferred hereunder notwithstanding such
dispute, and such dispute over the amount of the Buyout Price shall be resolved
pursuant to the binding arbitration provisions of Article XVII, Section 7(ii). 
In the event of a dispute related to the existence of a material breach of this
Agreement, the dispute shall be likewise resolved by the binding arbitration
provisions of Article XVII, Section 7(ii), but the Membership Interest shall be
transferred only after a determination in arbitration that such material default
has occurred.

 


ARTICLE XV
DISSOLUTION AND WINDING UP


 


1.                                       EVENTS OF DISSOLUTION.  THE COMPANY
SHALL CONTINUE UNTIL THE OCCURRENCE OF ANY ONE OF THE FOLLOWING DISSOLUTION
EVENTS, AT WHICH TIME THE COMPANY SHALL DISSOLVE:


 


1.1                                 AN ELECTION TO DISSOLVE THE COMPANY MADE IN
WRITING UNANIMOUSLY BY ALL OF THE MEMBERS.


 


1.2                                 THE SALE, EXCHANGE OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S PROPERTY, UNLESS THE COMPANY RECEIVES
A PURCHASE MONEY PROMISSORY NOTE IN CONSIDERATION OF SUCH SALE IN WHICH EVENT
DISSOLUTION SHALL OCCUR UPON FINAL PAYMENT THEREOF.


 


1.3                                 A JUDICIAL DETERMINATION OF DISSOLUTION
UNDER THE ACT.


 

No other events or actions, including any such events or actions described in
the Act or Article XI, Section 1 above, shall cause a dissolution of the
Company.

 


2.                                       ELECTION TO CONTINUE DOING BUSINESS. 
IF AN EVENT OR ACTION OCCURS, OTHER THAN THOSE DESCRIBED IN SECTIONS 1.1, 1.2 OR
1.3 ABOVE, AND DESPITE THE LAST SENTENCE OF SECTION 1 OR THE LAST SENTENCE OF
ARTICLE XI, SECTION 1, PROVIDING THAT SUCH EVENT

 

27

--------------------------------------------------------------------------------


 


OR ACTION WILL NOT CAUSE A DISSOLUTION OF THE COMPANY, IT IS DETERMINED THAT THE
COMPANY IS NEVERTHELESS SUBJECT TO DISSOLUTION:


 


2.1                                 AS SET FORTH IN THE ACT, NOTWITHSTANDING THE
OCCURRENCE OF A DISSOLUTION EVENT (OTHER THAN WHERE DISSOLUTION OCCURS PURSUANT
TO SECTIONS 1.1, 1.2 OR 1.3 ABOVE), THE COMPANY MAY CONTINUE TO CARRY ON ITS
BUSINESS AND AFFAIRS FOLLOWING SUCH DISSOLUTION EVENT IF, WITHIN NINETY (90)
DAYS AFTER SUCH DISSOLUTION EVENT THERE REMAINS AT LEAST ONE (1) MEMBER (THE
“REMAINING MEMBER(S)”), AND ALL OF THE MEMBERS OR ALL OF THE REMAINING MEMBER(S)
CONSENT TO SO CONTINUE THE BUSINESS AND AFFAIRS OF THE COMPANY WITHOUT
DISSOLUTION.


 


2.2                                 IN THE EVENT THE SURVIVING MEMBERS SHALL
DETERMINE THAT THEY WISH TO CONTINUE THE COMPANY, AND THE MEMBER BUY-OUT
PROVISIONS SET FORTH IN ARTICLE XIV ARE NOT APPLICABLE TO THE SELLING MEMBERS,
INCLUDING BY REASON OF ARTICLE XI, SECTION 2.2, ARTICLE XIII, SECTION 2.2,
ARTICLE XIII, SECTION 5, OR ARTICLE XIV, SUCH MEMBERS, HEREINAFTER CALLED THE
“PURCHASING MEMBERS,” SHALL HAVE THE ABSOLUTE OPTION AND RIGHT TO PURCHASE THE
MEMBERSHIP INTERESTS OF THE OTHER MEMBERS, HEREINAFTER CALLED THE “SELLING
MEMBERS.”  FOR THIS PURPOSE THE PURCHASING MEMBERS’ GROUP AND THE SELLING
MEMBERS’ GROUP SHALL EACH PROMPTLY APPOINT AN APPRAISER TO DETERMINE THE VALUE
OF THE MEMBERSHIP INTERESTS.  IN RESPECT TO THOSE ITEMS UPON WHICH THE
APPRAISERS DISAGREE, THEY SHALL TOGETHER APPOINT A THIRD APPRAISER, WHO SHALL
DETERMINE ITEMS AND SHALL RENDER A WRITTEN REPORT OF HIS OPINION WITH RESPECT
THERETO.  ALL APPRAISERS APPOINTED SHALL BE APPRAISERS WHO HAVE QUALIFIED TO
GIVE EXPERT VALUATION TESTIMONY.  THE VALUES CONTAINED IN THE SAID WRITTEN
REPORTS SHALL BE USED TO DETERMINE THE PURCHASE PRICE OF THE MEMBERSHIP
INTERESTS OF THE SELLING MEMBERS.  WITHIN SIXTY (60) DAYS AFTER ALL OF THE SAID
WRITTEN REPORTS HAVE BEEN RENDERED, THE PURCHASING MEMBERS SHALL NOTIFY THE
SELLING MEMBERS IN WRITING OF THEIR DECISION WHETHER TO EXERCISE THE OPTION. 
THE OPTION IS GRANTED TO ALL THE PURCHASING MEMBERS IN PROPORTION TO THEIR
RESPECTIVE MEMBERSHIP INTERESTS; BUT IF ANY SUCH MEMBER DOES NOT DESIRE TO
EXERCISE THE OPTION, THEN HIS PORTION MAY BE TAKEN UP PRO RATA BY THE REMAINING
PURCHASING MEMBERS, AS THE CASE MAY BE.  SETTLEMENT SHALL BE COMPLETED WITHIN
THIRTY (30) DAYS AFTER NOTICE OF THE EXERCISE OF THE OPTION.  THE TERMS OF
PAYMENT OF THE PURCHASE PRICE SHALL BE: NO CASH DOWN PAYMENT, THE BALANCE
PAYABLE IN EQUAL MONTHLY INSTALLMENTS OVER A PERIOD OF FIVE (5) YEARS WITH
INTEREST ON THE UNPAID BALANCE AT THE PRIME RATE.  THE OBLIGATION OF THE
PURCHASING MEMBERS TO THE SELLING MEMBERS SHALL BE EVIDENCED BY A PROMISSORY
NOTE OR NOTES, SECURED BY A PLEDGE OF THE PURCHASED MEMBERSHIP INTERESTS AND THE
FILING OF A FINANCING STATEMENT WITH RESPECT THERETO.

 

28

--------------------------------------------------------------------------------


 


3.                                       PROCEDURES UPON DISSOLUTION.


 


3.1                                 UPON DISSOLUTION OF THE COMPANY, THE MEMBERS
OR, IF THERE IS ONLY ONE MEMBER, SUCH PERSON, SHALL PROCEED WITH DISPATCH AND
WITHOUT ANY UNNECESSARY DELAY TO SELL OR OTHERWISE LIQUIDATE THE ASSETS OF THE
COMPANY, AND SHALL DISTRIBUTE THE PROCEEDS THEREOF IN ACCORDANCE WITH
ARTICLE XV, SECTION 3.2, BELOW.


 


3.2                                 UPON DISSOLUTION AND LIQUIDATION OF THE
COMPANY, THE NET PROCEEDS OF LIQUIDATION SHALL BE APPLIED AND DISTRIBUTED IN THE
FOLLOWING ORDER OF PRIORITY:


 

3.2.1                        First, to the payment of the debts and liabilities
of the Company (other than any loans or advances that may have been made by any
of the Members) and the expenses of liquidation;

 

3.2.2                        Second, to the creation of any reserves which the
Members may deem reasonably necessary for the payment of any contingent or
unforeseen liabilities or obligations of the Company or of the Members arising
out of or in connection with the Business and operations of the Company;

 

3.2.3                        Third, in accordance with the Non-Operating
Distribution provisions of Article IX, Section 4.

 


3.3                                 A REASONABLE TIME SHALL BE ALLOWED FOR THE
ORDERLY LIQUIDATION OF THE COMPANY’S ASSETS AND THE DISCHARGE OF ITS
LIABILITIES, UNLESS THE MEMBERS SHALL HAVE AGREED TO MAKE ANY IN-KIND
DISTRIBUTIONS.


 


3.4                                 THE COMPANY SHALL TERMINATE AND WIND UP WHEN
ALL ASSETS OWNED BY THE COMPANY SHALL HAVE BEEN DISPOSED OF AND THE NET
PROCEEDS, AFTER SATISFACTION OF LIABILITIES TO COMPANY CREDITORS, SHALL HAVE
BEEN DISTRIBUTED AMONG THE MEMBERS.


 


ARTICLE XVI
AMENDMENT


 


1.                                       MODIFICATION OF THIS AGREEMENT.  THIS
AGREEMENT MAY BE MODIFIED AS PROVIDED IN THIS ARTICLE XVI (AS THE SAME MAY FROM
TIME TO TIME BE AMENDED).


 


2.                                       AMENDMENT OR MODIFICATION OF
AGREEMENT.  THE AGREEMENT MAY BE AMENDED OR MODIFIED FROM TIME TO TIME ONLY
PURSUANT TO A WRITTEN INSTRUMENT ADOPTED AND EXECUTED BY ALL OF THE MEMBERS.

 

29

--------------------------------------------------------------------------------


 


ARTICLE XVII
MISCELLANEOUS PROVISIONS


 


1.                                       PRONOUNS AND PLURALS.  EXCEPT WHERE THE
SAME SHALL NOT BE APPROPRIATE, REFERENCES HEREIN TO THE SINGULAR SHALL INCLUDE
THE PLURAL AND TO THE PLURAL SHALL INCLUDE THE SINGULAR; REFERENCES TO THE
MASCULINE GENDER SHALL INCLUDE THE FEMININE AND NEUTER GENDERS (AND VICE VERSA).


 


2.                                       WAIVER.  NO CONSENT OR WAIVER, EXPRESS
OR IMPLIED, BY ANY MEMBER TO OR OF ANY BREACH OR DEFAULT BY ANY OTHER MEMBER IN
THE PERFORMANCE BY THE OTHER OF SUCH MEMBER’S OBLIGATIONS HEREUNDER SHALL BE
DEEMED OR CONSTRUED TO BE A CONSENT OR WAIVER TO OR OF ANY OTHER BREACH OR
DEFAULT BY THE OTHER IN THE PERFORMANCE BY SUCH OTHER PARTY OF THE SAME OR ANY
OTHER OBLIGATIONS OF SUCH MEMBER HEREUNDER.  FAILURE ON THE PART OF ANY MEMBER
TO OBJECT TO OR COMPLAIN OF ANY ACT OR FAILURE TO ACT OF ANY OF THE OTHER
MEMBERS OR TO DECLARE ANY OF THE OTHER MEMBERS IN DEFAULT, IRRESPECTIVE OF HOW
LONG SUCH FAILURE CONTINUES, SHALL NOT CONSTITUTE A WAIVER BY SUCH MEMBER OF ITS
RIGHTS HEREUNDER.


 


3.                                       SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL BE
INVALID OR UNENFORCEABLE TO ANY EXTENT, THE REMAINDER OF THIS AGREEMENT AND THE
APPLICATION OF SUCH PROVISIONS TO OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE
AFFECTED THEREBY AND SHALL BE ENFORCED TO THE GREATEST EXTENT PERMITTED BY LAW.


 


4.                                       TITLES AND CAPTIONS.  ALL
SECTION TITLES OR CAPTIONS CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY
AND SHALL NOT BE DEEMED A PART OF THE CONTEXT OF THIS AGREEMENT.


 


5.                                       AGREEMENT IN COUNTERPARTS.  THIS
AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED
AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  IN
ADDITION, THIS AGREEMENT MAY CONTAIN MORE THAN ONE COUNTERPART OF THE SIGNATURES
PAGE AND THE AGREEMENT MAY BE EXECUTED BY THE AFFIXING OF THE SIGNATURES OF EACH
OF THE MEMBERS TO ONE OF SUCH COUNTERPART SIGNATURE PAGES; ALL OF SUCH SIGNATURE
PAGES SHALL BE READ AS THOUGH ONE, AND SHALL HAVE THE SAME FORCE AND EFFECT AS
THOUGH ALL OF THE SIGNERS HAD SIGNED A SINGLE SIGNATURE PAGE.  EACH PARTY SHALL
BECOME BOUND BY THIS AGREEMENT IMMEDIATELY UPON AFFIXING HIS, HER OR ITS
SIGNATURE HERETO, INDEPENDENT OF THE SIGNATURE OF ANY OTHER PARTY.


 


6.                                       BINDING AGREEMENT.  SUBJECT TO THE
RESTRICTIONS ON TRANSFERS SET FORTH HEREIN, THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE UNDERSIGNED MEMBERS AND THEIR RESPECTIVE
HEIRS, EXECUTORS, LEGAL OR PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  IN
THIS CONTEXT, WHENEVER IN THIS AGREEMENT A REFERENCE TO ANY PARTY OR MEMBER IS
MADE, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE A REFERENCE TO THE HEIRS,
EXECUTORS, LEGAL OR PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH
PARTY OR MEMBER.

 

30

--------------------------------------------------------------------------------


 


7.                                       GOVERNING LAW; DISPUTES.  IT IS THE
INTENT OF THE PARTIES HERETO THAT ALL QUESTIONS WITH RESPECT TO THE CONSTRUCTION
OF THIS AGREEMENT AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO SHALL BE
DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THE LAWS OF THE STATE OF
MISSOURI.  VENUE FOR ANY DISPUTES SHALL BE IN GREENE COUNTY, MISSOURI.  TO
RESOLVE DISPUTES THE PARTIES SHALL (I) FIRST, ENGAGE IN NON-BINDING MEDIATION
WITH A SINGLE MEDIATOR, WITH SUCH MEDIATION SESSION BEFORE THE MEDIATOR NOT TO
EXCEED TWO (2) BUSINESS DAYS AND, (II) SECOND, IF SUCH MEDIATION IS
UNSUCCESSFUL, SUBMIT THE DISPUTE TO BINDING ARBITRATION UNDER THE AMERICAN
ARBITRATION ASSOCIATION RULES USING A SINGLE ARBITER.  THE PREVAILING PARTY IN
ANY MEDIATION OR ARBITRATION WITH RESPECT TO ANY DISPUTES RELATING TO THE
AGREEMENT SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS FEES FROM THE
OTHER PARTY FOR ALL MATTERS, INCLUDING BUT NOT LIMITED TO APPEALS WITH SUCH FEES
TO BE AWARDED BY THE MEDIATOR OR ARBITER.


 


8.                                       WAIVER OF JURY TRIAL.  EACH MEMBER
IRREVOCABLY WAIVES ANY AND ALL RIGHT THE MEMBER MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT.  THE
MEMBERS ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.


 


9.                                       CONFIDENTIALITY.  EACH MEMBER AGREES
THAT THIS AGREEMENT, AND ALL INFORMATION (OTHER THAN INFORMATION WHICH IS A
MATTER OF PUBLIC RECORD OR IS PROVIDED BY OTHER SOURCES READILY AVAILABLE TO THE
PUBLIC) SHARED OR DEVELOPED ON BEHALF OF THE COMPANY AND ITS BUSINESS AND
ACTIVITIES SHALL BE KEPT STRICTLY CONFIDENTIAL, EXCEPT IN DISCUSSIONS WITH OR
FILINGS WITH GAMING AUTHORITIES OR A MEMBER’S FINANCIERS, ATTORNEYS,
ACCOUNTANTS, INVESTMENT BANKERS OR PROSPECTIVE INVESTORS.  NO DISCLOSURES, PRESS
RELEASES, OR ANNOUNCEMENTS CONCERNING THE COMPANY SHALL BE MADE BY ANY MEMBER,
EXCEPT THE COMPANY MAY MAKE SUCH PUBLIC DISCLOSURES THAT ITS COUNSEL DEEMS
NECESSARY OR ADVISABLE UNDER FEDERAL SECURITIES LAWS, AS DETERMINED BY ALL OF
THE MEMBERS.


 


10.                                 FURTHER ASSURANCES.  EACH MEMBER AGREES THAT
IT WILL, AT ANY TIME AND FROM TIME TO TIME, UPON THE REQUEST OF THE MEMBERS, DO,
EXECUTE, ACKNOWLEDGE OR DELIVER ALL SUCH FURTHER ACTS, DEEDS, ASSIGNMENTS,
CONVEYANCES AND ASSURANCES AS MAY BE REASONABLY REQUIRED TO EFFECTUATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


11.                                 INVESTMENT OBJECTIVES.  EACH MEMBER, BY SUCH
MEMBER’S SIGNATURE HERETO, WARRANTS THAT EACH SUCH MEMBER IS ACQUIRING AN
INTEREST IN THE COMPANY FOR SUCH MEMBER’S OWN ACCOUNT FOR INVESTMENT ONLY AND
WITHOUT ANY PRESENT INTENTION OF SELLING THE SAME.  EACH MEMBER FURTHER
COVENANTS AND AGREES THAT IT SHALL BE RESPONSIBLE, AT ITS SOLE COST AND EXPENSE,
FOR MAKING ANY PUBLIC FILINGS REQUIRED BY VIRTUE OF ITS OWNERSHIP INTEREST IN
THE COMPANY.  FURTHER, AND TO THAT END, THE MEMBERS SHALL LOOK TO THEIR OWN
COUNSEL AND NOT THE OTHER MEMBERS FOR GUIDANCE AS TO THE FILING OF SUCH MATTERS.

 

31

--------------------------------------------------------------------------------


 


12.                                 ENTIRE AGREEMENT.  THIS AGREEMENT, UNLESS
SUBSEQUENTLY AMENDED IN THE MANNER PROVIDED IN ARTICLE XVI, CONTAINS THE FINAL
AND ENTIRE AGREEMENT AMONG THE PARTIES HERETO, AND THEY SHALL NOT BE BOUND BY
ANY TERMS, CONDITIONS, STATEMENTS OR REPRESENTATIONS, ORAL OR WRITTEN, NOT
HEREIN CONTAINED.


 


13.                                 NO CUMULATIVE VOTING.  NO MEMBERS SHALL HAVE
ANY CUMULATIVE VOTING RIGHTS.


 


14.                                 PREEMPTIVE RIGHTS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, OR AS DETERMINED BY ALL OF THE MEMBERS, NO
MEMBERS SHALL HAVE PREEMPTIVE RIGHTS TO CONTRIBUTE ADDITIONAL CAPITAL TO THE
COMPANY.

 

 

[signature page follows]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date first set forth above.

 

 

 

 

/s/ Robert E. Low

 

 

 

Robert E. Low

 

 

 

 

 

 

 

 

SW MISSOURI, LLC,

 

a Minnesota limited liability company

 

 

 

 

 

 

By:

 

/s/ James B. Druck

 

 

Name:

/s/ James B. Druck

 

 

Its:

Chief Executive Officer

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERCENTAGE INTERESTS AND CAPITAL CONTRIBUTION COMMITMENT

 

Member

 

Percentage
Interest(1)

 

Pre-Ballot
Initiative Date
Maximum
Aggregate Capital
Contribution
Commitment

 

Maximum
Aggregate Capital
Contribution
Commitment(2)

 

 

 

 

 

 

 

 

 

Low
2740 N. Mayfair
Springfield, MO 65803

 

70

%

 

$

7,000,000

(3)

$

77,000,000

 

 

 

 

 

 

 

 

 

 

Southwest
2001 Killebrew Drive, Suite 306
Minneapolis, MN 55425

 

30

%

 

$

3,000,000

(4)

$

33,000,000

 

 

 

 

 

 

 

 

 

 

TOTAL

 

100

%

 

$

10,000,000

(5)

$

110,000,000

 

 

--------------------------------------------------------------------------------

(1)               Low shall solely fund all Capital Contributions until such
time that Low has made its entire Catch-Up Contribution totaling $4,213,030. 
Until Low has made the entire Catch-Up Contribution, for the purposes of any
Distributions, the Member’s respective Percentage Interest shall be computed
based upon the actual Capital Contributions made by each Member on the date of
any such Distribution.

 

(2)               The maximum aggregate Capital Contribution includes all
Capital Contributions made by the Members (both before and after the Ballot
Initiative Date).

 

(3)               Low shall solely fund all Capital Contributions until such
time that Low has made its entire Catch-Up Contribution totaling $4,213,030. 
Thereafter, Low and Southwest shall fund all Capital Contributions on a pro rata
basis based on their respective Percentage Interests.

 

(4)               Prior to the Effective Date, Southwest made an Initial Capital
Contribution in the amount of $1,805,584, as itemized on the attached Schedule A
to this Exhibit A, representing all of Southwest’s documented out-of-pocket
costs incurred by it in connection with the arrangement of the Rockaway
Agreements.  After Low has made its entire Catch-Up Contribution, Southwest will
contribute additional funds on a pro rata basis based upon its Percentage
Interest to increase its cumulative Capital Contributions to the Company to the
pre-Ballot Initiative Date Capital Contribution Commitment amount of $3,000,000.

 

(5)               The total pre-Ballot Initiative Date Capital Contribution
Commitment may be increased to over $10,000,000 upon the prior approval of the
Board.  Any such increases to the Member’s Capital Contribution Commitments
shall be funded by the Members on a pro rata basis based on their respective
Percentage Interests.

 

Ex. A

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Itemized Initial Capital Contribution

 

 

Sch. A

--------------------------------------------------------------------------------


 

EXHIBIT B

 

The Management Agreement

 

 

Ex. B

--------------------------------------------------------------------------------